Exhibit 10.1

EXECUTION COPY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 3, 2011

among

COST PLUS, INC.,

as the Lead Borrower

For

The Borrowers Party Hereto

The BORROWERS Party Hereto

The GUARANTORS Party Hereto

BANK OF AMERICA, N.A.

as Administrative Agent, Collateral Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

WELLS FARGO CAPITAL FINANCE, LLC,

as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Section    Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     47   

1.03

 

Accounting Terms

     48   

1.04

 

Rounding

     49   

1.05

 

Times of Day

     49   

1.06

 

Letter of Credit Amounts

     49   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     49   

2.01

 

Loans; Reserves

     49   

2.02

 

Borrowings, Conversions and Continuations of Loans.

     50   

2.03

 

Letters of Credit.

     52   

2.04

 

Swing Line Loans.

     62   

2.05

 

Term Loan Amortization; Prepayments.

     65   

2.06

 

Termination or Reduction of Commitments

     68   

2.07

 

Repayment of Loans.

     69   

2.08

 

Interest.

     69   

2.09

 

Fees

     69   

2.10

 

Computation of Interest and Fees

     70   

2.11

 

Evidence of Debt.

     70   

2.12

 

Payments Generally; Administrative Agent’s Clawback.

     71   

2.13

 

Sharing of Payments by Lenders

     73   

2.14

 

Settlement Amongst Lenders

     73   

2.15

 

Increase in Aggregate Revolving Commitments.

     74   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER

     76   

3.01

 

Taxes.

     76   

3.02

 

Illegality

     78   

3.03

 

Inability to Determine Rates

     78   

3.04

 

Increased Costs; Reserves on LIBO Rate Loans.

     79   

3.05

 

Compensation for Losses

     80   

3.06

 

Mitigation Obligations; Replacement of Lenders.

     81   

3.07

 

Survival

     81   

3.08

 

Designation of Lead Borrower as Borrowers’ Agent.

     82   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     82   

4.01

 

Conditions of Initial Credit Extension

     82   

4.02

 

Conditions to all Credit Extensions

     86   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     87   

5.01

 

Existence, Qualification and Power

     87   

5.02

 

Authorization; No Contravention

     87   

 

i



--------------------------------------------------------------------------------

5.03

 

Governmental Authorization; Other Consents

     87   

5.04

 

Binding Effect

     88   

5.05

 

Financial Statements; No Material Adverse Effect.

     88   

5.06

 

Litigation

     89   

5.07

 

No Default

     89   

5.08

 

Ownership of Property; Liens

     89   

5.09

 

Environmental Compliance

     90   

5.10

 

Insurance

     90   

5.11

 

Taxes

     91   

5.12

 

ERISA Compliance.

     91   

5.13

 

Subsidiaries; Equity Interests

     92   

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

     92   

5.15

 

Disclosure

     92   

5.16

 

Compliance with Laws

     93   

5.17

 

Intellectual Property; Licenses, Etc.

     93   

5.18

 

Labor Matters

     93   

5.19

 

Security Documents

     94   

5.20

 

Solvency

     94   

5.21

 

Deposit Accounts; Credit Card Arrangements.

     94   

5.22

 

Brokers

     94   

5.23

 

Customer and Trade Relations

     94   

5.24

 

Material Contracts

     94   

5.25

 

Casualty

     95   

5.26

 

Unrestricted Subsidiaries

     95   

ARTICLE VI. AFFIRMATIVE COVENANTS

     95   

6.01

 

Financial Statements

     95   

6.02

 

Certificates; Other Information

     96   

6.03

 

Notices

     99   

6.04

 

Payment of Obligations

     100   

6.05

 

Preservation of Existence, Etc.

     100   

6.06

 

Maintenance of Properties

     100   

6.07

 

Maintenance of Insurance

     101   

6.08

 

Compliance with Laws

     102   

6.09

 

Books and Records; Accountants

     102   

6.10

 

Inspection Rights

     103   

6.11

 

Use of Proceeds

     103   

6.12

 

Additional Loan Parties

     104   

6.13

 

Cash Management

     104   

6.14

 

Information Regarding the Collateral

     105   

6.15

 

Physical Inventories

     106   

6.16

 

Environmental Laws

     107   

6.17

 

Further Assurances

     107   

6.18

 

Compliance with Terms of Leaseholds

     108   

6.19

 

Material Contracts

     108   

6.20

 

Unrestricted Subsidiaries

     108   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

     108   

7.01

 

Liens

     108   

7.02

 

Investments

     108   

7.03

 

Indebtedness

     108   

7.04

 

Fundamental Changes

     109   

7.05

 

Dispositions

     109   

7.06

 

Restricted Payments

     109   

7.07

 

Prepayments of Indebtedness

     110   

7.08

 

Change in Nature of Business

     110   

7.09

 

Transactions with Affiliates

     110   

7.10

 

Burdensome Agreements

     110   

7.11

 

Use of Proceeds

     110   

7.12

 

Amendment of Material Documents

     110   

7.13

 

Corporate Name; Fiscal Year.

     111   

7.14

 

Deposit Accounts; Credit Card Processors

     111   

7.15

 

Availability

     111   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     111   

8.01

 

Events of Default

     111   

8.02

 

Remedies Upon Event of Default

     114   

8.03

 

Application of Funds

     115   

ARTICLE IX. ADMINISTRATIVE AGENT

     117   

9.01

 

Appointment and Authority.

     117   

9.02

 

Rights as a Lender

     117   

9.03

 

Exculpatory Provisions

     117   

9.04

 

Reliance by Agents

     118   

9.05

 

Delegation of Duties

     119   

9.06

 

Resignation of Agents

     119   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     120   

9.08

 

No Other Duties, Etc.

     120   

9.09

 

Administrative Agent May File Proofs of Claim

     120   

9.10

 

Collateral and Guaranty Matters

     121   

9.11

 

Notice of Transfer

     122   

9.12

 

Reports and Financial Statements

     122   

9.13

 

Agency for Perfection

     122   

9.14

 

Indemnification of Agents

     123   

9.15

 

Relation among Lenders

     123   

9.16

 

Defaulting Lenders

     123   

ARTICLE X. MISCELLANEOUS

     124   

10.01

 

Amendments, Etc.

     124   

10.02

 

Notices; Effectiveness; Electronic Communications.

     126   

10.03

 

No Waiver; Cumulative Remedies

     128   

10.04

 

Expenses; Indemnity; Damage Waiver.

     128   

10.05

 

Payments Set Aside

     130   

 

iii



--------------------------------------------------------------------------------

10.06

 

Successors and Assigns.

     130   

10.07

 

Treatment of Certain Information; Confidentiality

     134   

10.08

 

Right of Setoff

     136   

10.09

 

Interest Rate Limitation

     136   

10.10

 

Counterparts; Integration; Effectiveness

     136   

10.11

 

Survival

     137   

10.12

 

Severability

     137   

10.13

 

Replacement of Lenders

     137   

10.14

 

Governing Law; Jurisdiction; Etc.

     138   

10.15

 

Waiver of Jury Trial

     139   

10.16

 

No Advisory or Fiduciary Responsibility

     139   

10.17

 

USA PATRIOT Act Notice; Foreign Asset Control Regulations.

     140   

10.18

 

Time of the Essence

     141   

10.19

 

Press Releases

     141   

10.20

 

Additional Waivers

     141   

10.21

 

No Strict Construction

     143   

10.22

 

Attachments

     143   

10.23

 

Existing Credit Agreement Amended and Restated

     144   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES  

1.01

  

Borrowers

 

1.02

  

Guarantors

 

2.01

  

Commitments and Applicable Percentages

 

5.01

  

Loan Parties; Organizational Information

 

5.05(b)

  

Material Indebtedness

 

5.05(d)

  

Supplement to Interim Financial Statements; Internal Control Event

 

5.06

  

Litigation

 

5.08(b)(1)

  

Owned Real Estate

 

5.08(b)(2)

  

Leased Real Estate

 

5.09

  

Environmental Matters

 

5.10

  

Insurance

 

5.13(a)

  

Subsidiaries

 

5.13(b)

  

Other Equity Investments

 

5.17

  

Intellectual Property Matters

 

5.18

  

Collective Bargaining Agreements

 

5.21(a)

  

DDAs

 

5.21(b)

  

Credit Card Arrangements

 

5.24

  

Material Contracts

 

6.02

  

Financial and Collateral Reporting

 

7.01

  

Existing Liens

 

7.02

  

Existing Investments

 

7.03

  

Existing Indebtedness

 

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS     

Form of

 

A-1

  

Revolving Loan Notice

 

A-2

  

Conversion/Continuation Notice

 

B

  

Swing Line Loan Notice

 

C-1

  

Revolving Credit Note

 

C-2

  

Term Note

 

D

  

Compliance Certificate

 

E

  

Assignment and Assumption

 

F

  

Borrowing Base Certificate

 

G

  

Credit Card Notification

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
January 3, 2011, among

COST PLUS, INC., a California corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers now or hereafter party
hereto;

the BORROWERS now or hereafter party hereto;

the GUARANTORS now or hereafter party hereto;

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”);

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer;

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Sole Lead Arranger and
Sole Book Manager; and

WELLS FARGO CAPITAL FINANCE, LLC, as Syndication Agent.

W I T NE S S E T H

WHEREAS, the Borrowers and the Guarantors have entered into a Credit Agreement
dated as of June 25, 2007 with Bank of America, N.A., as Administrative Agent
and Collateral Agent for the Lenders party thereto and such Lenders; and

WHEREAS, The Borrowers have requested that the Term Lenders (defined below)
provide the Borrowers with a term loan in the principal amount of $10,000,000;
and

WHEREAS, the Borrowers, the Guarantors, the Administrative Agent and the Lenders
desire to amend and restate the Existing Credit Agreement (defined below) as set
forth herein.

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated in its entirety to read as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.20(c).

 

1



--------------------------------------------------------------------------------

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.

“Additional Commitment Lender” shall have the meaning provided in
Section 2.15(b).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each calendar quarter, provided that
the first Adjustment Date after the Effective Date shall be April 1, 2011.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

 

2



--------------------------------------------------------------------------------

“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. As of the Effective Date, the Aggregate Revolving Commitments
total $190,000,000.

“Aggregate Term Commitments” means the Term Commitments of all the Term Lenders.
As of the Effective Date, until the making of the Term Loans, the Aggregate Term
Commitments total $10,000,000. After the Term Loans have been made, the
Aggregate Term Commitments shall be $0.

“Aggregate Term Outstandings” means, at any time, the aggregate outstanding
principal balance of the Term Loans of all Term Lenders at such time. As of the
Effective Date, after the making of the Term Loans, the Aggregate Term
Outstandings will equal $10,000,000.

“Agreement” means this Credit Agreement.

“Applicable Margin” means:

(a) From and after the Effective Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below, unless Average
Daily Availability falls within Level I, in which event the Applicable Margin
will be set at Level I. In no event shall the Applicable Margin be set at Level
III prior to the first Adjustment Date (even if the Average Daily Availability
requirements for Level III have been met); and

(b) From and after the first Adjustment Date, the Applicable Margin shall be
determined from the following pricing grid based upon the Average Daily
Availability for the most recent calendar quarter ended immediately preceding
such Adjustment Date; provided, however, that notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level I (even if
the Average Daily Availability requirements for a different Level have been met)
and interest shall accrue at the Default Rate; provided further if any Borrowing
Base Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

 

3



--------------------------------------------------------------------------------

Level

  

Average

Daily

Availability

   Revolving
Credit Loan
LIBO
Applicable
Margin     Revolving
Credit Loan
Base Rate
Applicable
Margin     Term Loan
LIBO
Applicable
Margin     Term Loan Base
Rate Applicable
Margin   I   

Less than 33% of the Loan Cap

     3.00 %      2.00 %      5.00 %      4.00 %  II   

Greater than or equal to 33% of the Loan Cap but less than 66% of the Loan Cap

     2.75 %      1.75 %      4.75 %      3.75 %  III   

Greater than or equal to 66% of the Loan Cap

     2.50 %      1.50 %      4.50 %      3.50 % 

“Applicable Percentage” means with respect to (a) each Revolving Lender, its
Revolving Applicable Percentage, (b) with respect to the Term Loans, the Term
Applicable Percentage, and (c) with respect to all Obligations (excluding Other
Liabilities), for each Lender that percentage which the sum of its Revolving
Commitments and its Term Outstandings represent of the Aggregate Facility. If
the Revolving Commitment of each Revolving Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Revolving Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) if the average daily Credit Extensions (excluding
the Term Loans) for the preceding month are greater than or equal to 50% of the
Aggregate Revolving Commitments, 0.375% per annum, or (ii) if the average daily
Credit Extensions (excluding the Term Loans) for the preceding month are less
than 50% of the Aggregate Revolving Commitments, 0.50% per annum.

“Appraisal Percentage” means 90%.

“Appraised Value” means the net appraised liquidation value of the Borrowers’
Inventory (expressed as a percentage of the Cost of such Inventory), as
determined from time to time by reference to the most recent appraisal received
by the Administrative Agent conducted by an independent appraiser reasonably
satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (successor
by merger to Banc of America Securities LLC) in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(a)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized amount
of the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease, agreement
or instrument were accounted for as a capital lease, and (c) all Synthetic Debt
of such Person.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ended January 30,
2010, and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Availability” means the lesser of (a) or (b), where:

(a) is the result of:

(i) The sum of the Aggregate Revolving Commitments plus the Aggregate Term
Outstandings,

Minus

(ii) The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Borrowers; and

(b) is the result of:

(i) The Borrowing Base,

Minus

 

5



--------------------------------------------------------------------------------

(ii) The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Borrowers.

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).

“Availability Condition” shall mean, for any date of calculation with respect to
any transaction or payment, Average Daily Availability, after giving pro forma
effect to such transaction or payment, (i) was greater than or equal to
thirty-five percent (35%) of the Loan Cap for the one hundred eighty (180) days
immediately prior to such transaction or payment, and (ii) will, on such a pro
forma and projected basis, be greater than or equal to thirty-five percent
(35%) of the Loan Cap for one hundred eighty (180) days immediately following,
such transaction or payment.

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on:
(i) rent; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, and other Taxes which might have priority over the
interests of the Collateral Agent in the Collateral; (iv) salaries, wages and
benefits due to employees of any Borrower which might have priority over the
interests of the Collateral Agent in the Collateral, (v) Customer Credit
Liabilities; (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which might have priority over the interests of the Collateral
Agent in the Collateral; (vii) Cash Management Reserves; (viii) Bank Products
Reserves; and (ix) the Term Loan Reserve.

“Average Daily Availability” shall mean the average daily Availability for the
immediately preceding three or six month period, or as projected for the
immediately following six month period, as applicable.

“Bank of America” means Bank of America, N.A. and its successors.

 

6



--------------------------------------------------------------------------------

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates (but excluding Cash Management Services) on
account of, but not limited to, (a) credit cards, (b) Swap Contracts, and/or
(c) leasing.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its reasonable discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Adjusted LIBO Rate (as reasonably determined by the
Administrative Agent) for a 30 day interest period as determined on such day,
plus 1.0%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Agreement” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means, collectively, the Lead Borrower, the Persons named on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
enter into a Joinder Agreement as a Borrower.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing, or a borrowing
of Term Loans, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate;

plus

(b) the Appraised Value of Eligible Inventory, net of Inventory Reserves,
multiplied by the Appraisal Percentage multiplied by the Cost of Eligible
Inventory;

 

7



--------------------------------------------------------------------------------

plus

(c) so long as the Term Loan is outstanding, the Appraised Value of Eligible
Inventory, net of Inventory Reserves, multiplied by the Term Loan Appraisal
Percentage multiplied by the Cost of Eligible Inventory;

plus

(d) with respect to any Eligible Letter of Credit, the Appraisal Percentage
multiplied by the Appraised Value of the Inventory supported by such Eligible
Letter of Credit, multiplied by the Cost of such Inventory when completed, net
of Inventory Reserves;

minus

(e) the then amount of all Availability Reserves;

provided that in no event shall the amounts available to be borrowed against
Eligible In-Transit Inventory hereunder exceed the In-Transit Cap.

“Borrowing Base Certificate” has the meaning provided in Section 6.02(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Collateral Agent under the sole and exclusive dominion and control of the
Collateral Agent, in the name of the Collateral Agent or as the Collateral Agent
shall otherwise direct, in which deposits are required to be made in accordance
with Section 2.03(g), Section 2.05(g) or Section 8.02(c).

 

8



--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) (i) the failure of the Borrowers to maintain
Availability at any time at least equal to the greater of (x) fifteen percent
(15%) of the Loan Cap or (y) $20,000,000. For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing at the
Administrative Agent’s option (i) so long as such Event of Default has not been
waived, and/or (ii) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability is at least equal to the greater of (i) fifteen percent (15%) of
the Loan Cap or (ii) $20,000,000 for forty-five (45) consecutive Business Days,
in which case a Cash Dominion Event shall no longer be deemed to be continuing
for purposes of this Agreement; provided that a Cash Dominion Event shall be
deemed continuing (even if an Event of Default is no longer continuing and/or
Availability exceeds the required amount for forty-five (45) consecutive
Business Days) (a) for a period of twelve consecutive months after a Cash
Dominion Event has occurred and been discontinued on two (2) occasions in any
twelve month period, or (b) at all times after a Cash Dominion Event has
occurred and been discontinued on four (4) occasions after the Effective Date.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its reasonable discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services or services or
facilities provided to any Loan Party by any Lender or any of its Affiliates,
including, without limitation, (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit or debit cards,
(e) purchase cards, or (f) e-payables.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq., as amended and in effect from time to
time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, provided
however, for purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and been adopted after the
Effective Date.

“Change of Control” means an event or series of events by which:

 

9



--------------------------------------------------------------------------------

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended and in effect from time to
time, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended and in effect from time to time, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the Equity Interests of the Lead
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Lead Borrower on a fully-diluted basis (and taking into
account all such Equity Interests that such “person” or “group” has the right to
acquire pursuant to any option right); or

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Lead Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(d) any “change in control” or “sale” or “disposition” or similar event as
defined in any Organizational Document of any Loan Party or in any Material
Contract, or any document governing Material Indebtedness of any Loan Party; or

(e) the Lead Borrower fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Collateral Agent), except where such failure is
as a result of a transaction permitted by the Loan Documents.

“Closing Date” means June 25, 2007.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect from time to time.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

10



--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party, in each case, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases such Person’s Liens in
the Collateral held by such Person or located on such Real Estate, (iii) as to
any landlord, provides the Collateral Agent with access to the Collateral
located in or on such Real Estate and a reasonable time to sell and dispose of
the Collateral from such Real Estate, and (iv) makes such other agreements with
the Collateral Agent as the Collateral Agent may reasonably require.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
for its own benefit and the benefit of the other Credit Parties under any of the
Loan Documents, or any successor collateral agent.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower and includes any banker’s acceptance issued in
connection therewith.

“Commitment” means, as to each Lender, its Revolving Commitment and its Term
Loan Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commitment Increase” shall have the meaning provided in Section 2.15(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(c).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by Lead Borrower

 

11



--------------------------------------------------------------------------------

and its Subsidiaries for such Measurement Period), minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits and (ii) all non-cash items
increasing Consolidated Net Income (in each case of or by Lead Borrower and its
Subsidiaries for such Measurement Period), all as determined on a Consolidated
basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period plus (ii) Consolidated
Rent Expense minus (iii) Capital Expenditures to (b) the sum of (i) Debt Service
Charges plus (ii) Consolidated Rent Expense plus (iii) the aggregate amount of
all Restricted Payments, plus (iv) the aggregate amount of Federal, state, local
and foreign income taxes paid in cash (net of any tax refunds, but in no event
less than $0), in each case, of or by Lead Borrower and its Subsidiaries for the
most recently completed Measurement Period, all as determined on a Consolidated
basis in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP minus
(d) interest income during such period (excluding any portion of interest income
representing accruals of amounts received in a previous period), in each case of
or by Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) the income (or loss)
of such Person during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (c) the
income (or loss) of such Person during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Lead Borrower’s equity in any net
loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.

 

12



--------------------------------------------------------------------------------

“Consolidated Rent Expense” means, as of any date of determination, all
obligations of in respect of base, percentage and other rent paid or due during
such period under any rental agreements or leases of real or personal property
(other than Capital Lease Obligations), in each case of the Lead Borrower and
its Subsidiaries on and for the most recently completed Measurement Period,
determined on a Consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Cost” means the calculated cost of purchases, based upon the Borrowers’
accounting practices in effect on the Effective Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

“Credit Card Advance Rate” means 90%.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) the Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation: (a) all reasonable
out-of-pocket expenses incurred by the Agents, the Arranger and their respective
Affiliates, in connection with this Agreement and the other Loan Documents,
including, without limitation, (i) the reasonable fees, charges and
disbursements of (A) counsel for the Agents and the Arranger, (B) outside
consultants for the Agents, (C) appraisers, (D) commercial finance examinations,
and (E) all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations, (ii) in connection
with (A) the syndication of the credit facilities provided for herein, (B) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or

 

13



--------------------------------------------------------------------------------

waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations; and (b) with
respect to the L/C Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and
(c) all reasonable out-of-pocket expenses incurred by the Credit Parties who are
not the Agents, the Arranger, the L/C Issuer or any Affiliate of any of them,
after the occurrence and during the continuance of an Event of Default, provided
that such Credit Parties shall be entitled to reimbursement for no more than one
counsel representing all such Credit Parties (absent a conflict of interest in
which case the Credit Parties may engage and be reimbursed for additional
counsel).

“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Borrower, a customs broker,
freight forwarder, consolidator, carrier, shipping company or similar Person,
and the Collateral Agent, pursuant to which, among other things, such customs
broker, freight forwarder, consolidator, carrier, shipping company or similar
Person acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of the
subject Inventory solely as directed by the Collateral Agent.

“DDA” means each checking or other demand deposit account maintained by any of
the Loan Parties. All funds in each DDA shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding any principal payments on account of
Revolving Loans or Letters of Credit and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

14



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBO Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the Agent has a good faith reasonable belief that such Lender has defaulted
in fulfilling its obligations under one or more other syndicated credit
facilities, or (b) a Person that Controls such Lender becomes the subject of a
bankruptcy, insolvency or similar proceeding; provided that, with respect to the
foregoing clause (b), a Lender shall not be a Deteriorating Lender solely by
virtue of the fact that a Governmental Authority owns or acquires any Equity
Interest in such Lender or any direct or indirect parent company thereof if such
Lender has all approvals required to enable it to continue to perform its
obligations as a Lender hereunder and has, upon the written request of the Lead
Borrower or the Administrative Agent, provided written confirmation of its
intention to so perform.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets) to or in favor
of any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person,

 

15



--------------------------------------------------------------------------------

together with its Affiliates, has a combined capital and surplus in excess of
$250,000,000; (c) an Approved Fund; (d) any Person to whom a Credit Party
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries; provided further, that each assignee in respect of
Term Loans shall be a Revolving Lender hereunder.

“Eligible Credit Card Receivables” means Accounts due to a Borrower on a
non-recourse basis from Visa, Mastercard, American Express Company, Discover,
and other major credit card processors, and accounts due from any Person on
account of any private label credit card receivables under programs between a
Borrower and a third party reasonably acceptable to the Administrative Agent
(including, without limitation, GE Money Bank pursuant to the GE Agreement)
where the third party retains the consumer credit exposure, in each case
acceptable to the Administrative Agent in its reasonable discretion, as arise in
the ordinary course of business, which have been earned by performance, and are
deemed by the Administrative Agent in its reasonable discretion to be eligible
for inclusion in the calculation of the Borrowing Base. Without limiting the
foregoing, unless the Administrative Agent otherwise agrees, none of the
following shall be deemed to be Eligible Credit Card Receivables:

(a) Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of sale;

(b) Accounts due from major credit card processors with respect to which a Loan
Party does not have good, valid and marketable title, free and clear of any Lien
(other than Liens granted to the Collateral Agent);

(c) Accounts due from major credit card processors that are not subject to a
first priority security interest in favor of the Collateral Agent (it being the
intent that chargebacks in the ordinary course by the credit card processors
shall not be deemed violative of this clause);

(d) Accounts due from major credit card processors which are disputed, are with
recourse, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted (to the extent of such claim, counterclaim, offset or
chargeback);

(e) Accounts due from GSI Commerce Solutions, Inc. or any of its Affiliates; or

(f) Accounts due from major credit card processors as to which the credit card
processor has the right under certain circumstances to require a Loan Party to
repurchase the Accounts from such credit card processor.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:

 

16



--------------------------------------------------------------------------------

(a) Which has been shipped from a foreign location for receipt by a Borrower at
a location located in the United States and owned or leased by a Borrower (and
if leased, as to which such Borrower has furnished to the Administrative Agent a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Administrative Agent) within sixty (60) days
of the date of determination, but which has not yet been delivered to such
Borrower at such a United States location;

(b) For which the purchase order is in the name of a Borrower and title has
passed to such Borrower;

(c) With respect to which either:

(i) in the event such Inventory is subject to negotiable bills of lading or
other documents of title, such negotiable bills of lading or other documents of
title have been (x) from and after the occurrence of an In-Transit Trigger
Event, issued with the Administrative Agent as consignee and a Borrower as
shipper, and (y) delivered to the Administrative Agent or an agent acting on
behalf of the Administrative Agent or an agent of such agent (or such other
arrangements satisfactory to the Administrative Agent relating to such
negotiable bills of lading or other documents of title in respect of such
Inventory shall have been made); or

(ii) in the event such Inventory is not subject to a negotiable bill of lading
or other document of title, the shipping documents relating to such Inventory
(including, without limitation, so-called “forwarders cargo receipts” or
“non-negotiable express bills of lading”) (collectively, the “Shipping
Documents”), (A) prior to the occurrence of an In-Transit Trigger Event, are
acceptable to the Administrative Agent and such Shipping Documents name a
Borrower as consignee, and (B) from and after the occurrence of an In-Transit
Trigger Event, such Shipping Documents (1) are acceptable to the Administrative
Agent, (2) have, upon the Administrative Agent’s request therefor, been
delivered to the Administrative Agent or an agent acting on behalf of the
Administrative Agent or an agent of such agent, and (3) name a Borrower as
consignee and shipper (or such other arrangements satisfactory to the
Administrative Agent relating to such Shipping Documents in respect of such
Inventory shall have been made);

(d) Which is insured to the reasonable satisfaction of the Collateral Agent;

(e) Which otherwise would constitute Eligible Inventory;

(f) With respect to which, from and after the occurrence of an In-Transit
Trigger Event, the vendor or the supplier of such Inventory has agreed to waive
its claims in or to such Inventory (including any right to stop such Inventory
in transit), in a manner reasonably acceptable to the Administrative Agent, once
such Inventory is delivered to a customs broker, freight forwarder,
consolidator, carrier or other representative of a Borrower who has entered into
an agreement of the type described in clause (g) below; and

 

17



--------------------------------------------------------------------------------

(g) With respect to which, from and after the occurrence of an In-Transit
Trigger Event, each customs broker, freight forwarder, consolidator, carrier,
shipping company or similar Person in possession, custody or control of such
in-transit Inventory shall have (x) entered into Customs Broker Agreements
satisfactory to the Administrative Agent, and (y) indicated or otherwise
acknowledged the Collateral Agent’s Lien in such Inventory in any shipping
documents issued or carried by such customs broker, freight forwarder,
consolidator, carrier, shipping company or similar Person (including, without
limitation, waybills, airway bills, seaway bills, receipts, or any similar
document), in each case, in a manner reasonably satisfactory to the
Administrative Agent;

provided that at any time after the occurrence of an In-Transit Trigger Event,
to the extent that clauses (f) or (g) above have not been satisfied as to any
particular Inventory (as determined by the Administrative Agent in its
discretion), the Administrative Agent may, in its discretion, exclude such
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Administrative Agent determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Collateral Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Collateral Agent to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course deemed by the Administrative Agent in its
reasonable discretion to be eligible for inclusion in the calculation of the
Borrowing Base, in each case that, except as otherwise agreed by the
Administrative Agent, complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. Except as otherwise agreed by the Administrative Agent, the following
items of Inventory shall not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by, or is on consignment to, a Borrower;

(c) Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States (excluding territories or possessions of the United States) at
a location that is owned or leased by a Borrower (including, without limitation,
any location owned or operated by GSI Commerce Solutions, Inc. or any of its
Affiliates or any other fulfillment center service), except to the extent that
the Borrowers have furnished the Administrative Agent with (i) any UCC financing
statements or other documents that the Administrative Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (ii) a Collateral Access Agreement executed by the Person owning or
operating any such location on terms reasonably acceptable to the Administrative
Agent;

(d) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are

 

18



--------------------------------------------------------------------------------

obsolete or slow moving, or custom items, work-in-process, raw materials, or
that constitute spare parts, promotional, marketing, packaging and shipping
materials or supplies used or consumed in a Borrower’s business, (iv) are not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale, or (v) are bill and
hold goods;

(e) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent;

(f) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(g) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(h) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(i) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or

(k) Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Collateral Agent, establishes an Inventory
advance rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agents may require, all of the results of the
foregoing to be reasonably satisfactory to the Agents.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued, (ii) which Inventory, when completed,
otherwise would constitute Eligible Inventory, (iii) which Commercial Letter of
Credit has an expiry within sixty (60) days of the date of initial issuance of
such Commercial Letter of Credit, and (iv) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Borrower or
the Collateral Agent as consignee of such Inventory.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

19



--------------------------------------------------------------------------------

Borrower, any other Loan Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” has the meaning set forth in the Security Agreement.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

 

20



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Lead Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(d), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any United States withholding tax imposed
by FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 25, 2007 among the Lead Borrower, Bank of America, N.A., as agent, and a
syndicate of lenders.

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement by any Lender hereunder or any Affiliate of such a
Lender prior to the date hereof.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means a Guaranty made by a Guarantor in favor of the
Administrative Agent and the Lenders, in form reasonably satisfactory to the
Administrative Agent, as amended and in effect from time to time.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof, in each case as amended and in effect from
time to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

21



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement, dated October 27, 2010, among the
Borrowers, the Administrative Agent and the Arranger.

“Fiscal Month” means any fiscal month of any Fiscal Year.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31st of any calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GE Agreement” means that certain Amended and Restated Private Label Consumer
Credit Card Program Agreement dated September 6, 2006, as amended and in effect
on the Effective Date, by and between GE Money Bank and the Lead Borrower
relating to the private label credit card program entered into between GE Money
Bank and the Lead Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

22



--------------------------------------------------------------------------------

payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means each Subsidiary of the Lead Borrower (other than any CFC and
any Unrestricted Subsidiary) listed on Schedule 1.02 annexed hereto and each
other Subsidiary of the Lead Borrower that shall from time to time be required
to execute and deliver a Facility Guaranty or Facility Guaranty supplement
pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“In-Transit Cap” means, as of any date of determination, twenty percent (20%) of
the lesser of (a) the Aggregate Revolving Commitments plus the Aggregate Term
Outstandings, or (b) the Borrowing Base (without giving effect to this
In-Transit Cap in the calculation of the Borrowing Base).

“In-Transit Trigger Event” means either (a) the occurrence and continuance of
any Event of Default, or (b) (i) the failure of the Borrowers to maintain
Availability at any time at least equal to the greater of (x) twenty-five
percent (25%) of the Loan Cap or (y) $25,000,000.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

23



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) All Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments

 

24



--------------------------------------------------------------------------------

or incorporations of any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the
foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as amended and in effect from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Revolving Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) notwithstanding the provisions of clause (c), no Interest Period shall have
a duration of less than one (1) month, and if any Interest Period applicable to
a LIBO Borrowing would be for a shorter period, such Interest Period shall not
be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for

 

25



--------------------------------------------------------------------------------

sale or lease or to be furnished under a contract of service, (iii) are
furnished by a Person under a contract of service, or (iv) consist of raw
materials, work in process, or materials used or consumed in a business;
(b) goods of said description in transit; (c) goods of said description which
are returned, repossessed or rejected; and (d) packaging, advertising, and
shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s reasonable discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit, in each case as amended and in effect
from time to time.

“Joinder Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
a Person becomes a party to, and bound by the terms of, this Agreement and/or
the other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

26



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, in its capacity as issuer of Letters of
Credit hereunder, and (b) any other Revolving Lender. The L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lenders” means collectively, the Revolving Lenders and the Term Lenders and, as
the context requires, includes the Swing Line Lender. “Lender” shall mean any
one of the foregoing Persons.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder. Without limiting the foregoing, the Existing
Letters of Credit shall be deemed Letters of Credit issued under this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

27



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $35,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Revolving Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at the Lead Borrower’s
option, less than) the Aggregate Revolving Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or GOB sale or other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan, a Swing Line Loan or a Term Loan.

 

28



--------------------------------------------------------------------------------

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Revolving Commitments plus the Aggregate Term Outstandings, or (b) the Borrowing
Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, each Facility Guaranty, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services, and any Bank Products provided by any Lender or any of
its Affiliates, each as amended and in effect from time to time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Lead
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material impairment of the rights and remedies of
the Agent or the Lenders under any Loan Document or a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the termination or breach of which would reasonably
likely result in a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $1,000,000. For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof.

“Maturity Date” means January 3, 2016.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) Fiscal Months of the Lead Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

29



--------------------------------------------------------------------------------

“Net Proceeds” means:

(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Notes” means, collectively, the Revolving Notes and the Term Notes.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs and expenses
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Liabilities.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing

 

30



--------------------------------------------------------------------------------

or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, and (d) in each case, all shareholder
or other equity holder agreements, voting trusts and similar arrangements to
which such Person is a party or which is applicable to its Equity Interests and
all other arrangements relating to the Control or management of such Person.

“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries and/or (b) any transaction with
any Agent, any Lender or any of their respective Affiliates, which arises out of
any Bank Product entered into with any Loan Party and any such Person, as each
may be amended and in effect from time to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts; and (iii) with respect to the Term Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term Loan occurring on such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(c).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, (b) prior to, and on a pro forma basis after giving effect
to, such transaction or payment, the Availability Condition has been satisfied
and the Consolidated Fixed Charge Coverage Ratio, calculated on a pro-forma
basis for the most recent Measurement Period prior to such transaction or
payment, will be equal to or greater than 1.1:1.0. Prior to undertaking any
transaction or payment which is subject to the Payment Conditions, the Loan
Parties shall deliver to the Administrative Agent either evidence of
satisfaction of the conditions contained in clause (b) above on a basis
reasonably satisfactory to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

 

31



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(c) If the total consideration for any Acquisition or series of related
Acquisitions is greater than $10.0 million, the Lead Borrower shall have
furnished the Administrative Agent with thirty (30) days’ prior written notice
of such intended Acquisition and shall have furnished the Administrative Agent
with a current draft of the Acquisition Documents (and final copies thereof as
and when executed), a summary of any due diligence undertaken by the Loan
Parties in connection with such Acquisition, appropriate financial statements of
the Person which is the subject of such Acquisition, pro forma projected
financial statements for the twelve (12) month period following such Acquisition
after giving effect to such Acquisition (including balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;

(d) If the proceeds of any Credit Extension are being used to directly or
indirectly finance all or any portion of any Acquisition, either (i) the legal
structure of such Acquisition shall be acceptable to the Administrative Agent in
its discretion, or (ii) the Loan Parties shall have provided the Administrative
Agent with a solvency opinion from an unaffiliated third party valuation firm
reasonably satisfactory to the Administrative Agent;

(f) After giving effect to the Acquisition, if the Acquisition is an Acquisition
of the Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

 

32



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received (i) the results of appraisals
of the assets (or the assets of the Person) to be acquired in such Acquisition
and of a commercial finance examination of the Person which is (or whose assets
are) being acquired, and (ii) such other due diligence as the Administrative
Agent may reasonably require, all of the results of the foregoing to be
reasonably satisfactory to the Administrative Agent;

(h) Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement;

(i) If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, or if the assets acquired in an acquisition will
be transferred to a Subsidiary which is not then a Loan Party, such Subsidiary
shall have been joined as a “Borrower” hereunder or as a Guarantor, as the
Administrative Agent shall determine, and the Collateral Agent shall have
received a first priority security interest in such Subsidiary’s Equity
Interests, Inventory, Accounts and other property of the same nature as
constitutes collateral under the Security Documents; and

(j) The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

(a) dispositions of inventory in the ordinary course of business;

(b) bulk sales of other dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length,
provided that such Store closures and related Inventory dispositions shall not
exceed (i) in any Fiscal Year of the Lead Borrower and its Subsidiaries, ten
percent (10%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year (net of new Store openings) and (ii) in the aggregate from and
after the Effective Date, twenty-five percent (25%) of the number of the Loan
Parties’ Stores in existence as of the Effective Date (net of new Store
openings), provided further that all sales of Inventory in connection with Store
closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents, provided further
that all Net Proceeds received in connection therewith are applied to the
Obligations if then required in accordance with Section 2.05 hereof;

(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agents, the Agents shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;

 

33



--------------------------------------------------------------------------------

(e) dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary, whether or
not replaced with similar property having at least equivalent value;

(f) Sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party; and

(g) Sales, transfers and dispositions of by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 6.04;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder);

 

34



--------------------------------------------------------------------------------

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i) Liens in favor of the Collateral Agent;

(j) Landlords’ and lessors’ Liens in respect of rent not in default;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition and do not attach to any other
assets of any Loan Party or any Subsidiary; and

(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;

provided, however, that, except as provided in any one or more of clauses
(a) through (o) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

“Permitted Indebtedness” means:

 

35



--------------------------------------------------------------------------------

(a) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof, provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended, and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(b) Indebtedness of any Loan Party to any other Loan Party;

(c) Without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
provided that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended, and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
provided, however, that the aggregate principal amount of Indebtedness permitted
by this clause (c) shall not exceed $30,000,000 at any time outstanding;
provided further that, if requested by the Collateral Agent, the Loan Parties
shall cause the holders of such Indebtedness to enter into a Collateral Access
Agreement on terms reasonably satisfactory to the Collateral Agent;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided

 

36



--------------------------------------------------------------------------------

further that the aggregate Swap Termination Value thereof shall not exceed
$30,000,000 at any time outstanding;

(e) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

(f) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder), provided that, (A) all Net Proceeds received
in connection with any such Indebtedness are applied to the Obligations if then
required in accordance with Section 2.05 hereof, and (B) the Loan Parties shall
cause the holders of such Indebtedness to enter into a Collateral Access
Agreement on terms reasonably satisfactory to the Collateral Agent;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agents;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i) The Obligations; and

(j) Unsecured Indebtedness in an aggregate principal amount not to exceed
$60,000,000 at any time outstanding.

“Permitted Investments” means:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof, provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws

 

37



--------------------------------------------------------------------------------

of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (b) of this
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended and in effect from time to time, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and which invest solely in one or more of the types of securities described in
clauses (a) through (d) above;

(f) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties, and (iii) additional
Investments by Subsidiaries of the Loan Parties that are not Loan Parties in
other Subsidiaries that are not Loan Parties;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Guarantees constituting Permitted Indebtedness;

(j) Investments by any Loan Party in Swap Contracts permitted hereunder;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$500,000 to any individual at any time or in an aggregate amount not to exceed
$2,500,000 at any time outstanding;

 

38



--------------------------------------------------------------------------------

(m) Investments constituting Permitted Acquisitions;

(n) Capital contributions made by any Loan Party to another Loan Party; and

(o) Other Investments (including less than fifty percent (50%) of the Capital
Stock of any other Person) in an aggregate amount not to exceed $15,000,000
outstanding at any time;

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless (i) either (A) no Revolving
Credit Loans are then outstanding, or (B) the Investment is a temporary
Investment pending expiration of an Interest Period for a LIBO Rate Loan, the
proceeds of which Investment will be applied to the Obligations after the
expiration of such Interest Period, and (ii) such Investments are pledged to the
Collateral Agent as additional collateral for the Obligations pursuant to such
agreements as may be reasonably required by the Collateral Agent.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or

(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at any time or (ii) unless a
Liquidation is taking place, remain outstanding for more than forty-five
(45) consecutive Business Days, or (iii) be made on more than two occasions in
any 180 day period, unless in each case, the Required Lenders otherwise agree;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 or Section 2.04 regarding the Revolving Lender’s
obligations with respect to Letters of Credit or Swing Line Loans, or
(ii) result in any claim or liability against the Administrative Agent
(regardless of the amount of any Overadvance) for “inadvertent Overadvances”
(i.e. where an Overadvance results from changed circumstances beyond the control
of the Administrative Agent (such as a reduction in the collateral value)), and
such “inadvertent Overadvances” shall not reduce the amount of Permitted
Overadvances allowed hereunder, and provided further that in no event shall the
Administrative Agent make an Overadvance if, after giving effect thereto, the
principal amount of the Credit Extensions would exceed the sum of the Aggregate
Revolving Commitments (as in effect prior to any termination of the Commitments
pursuant to Section 2.06 hereof) and the Aggregate Term Outstandings.

 

39



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
the Loan Parties party thereto and the Collateral Agent, as amended and in
effect from time to time.

“Prepayment Event” means:

(a) (i) prior to the occurrence of a Cash Dominion Event, any sale, transfer or
other disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party in an amount in excess of $1,000,000, and
(ii) thereafter, any sale, transfer or other disposition (including pursuant to
a sale and leaseback transaction) of any property or asset of a Loan Party;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party in an amount in excess of $1,000,000, unless (i) the
proceeds therefrom are required to be paid to the holder of a Lien on such
property or asset having priority over the Lien of the Collateral Agent or
(ii) prior to the occurrence of a Cash Dominion Event, the proceeds therefrom
are utilized for purposes of replacing or repairing the assets in respect of
which such proceeds, awards or payments were received within 180 days of the
occurrence of the damage to or loss of the assets being repaired or replaced;

(c) The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

(d) The incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness; or

(e) The receipt by any Loan Party of any other Extraordinary Receipts not
described in clause (b) above.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning specified in Section 10.06(c).

 

40



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans, a Revolving Loan Notice, (b) with respect to a conversion or
continuation of Loans, a Conversion/Continuation Notice, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (i) two (2) or more
Lenders holding more than 50% of the sum of the Aggregate Revolving Commitments
and the Aggregate Term Outstandings, or (ii) if the commitment of each Revolving
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, two (2) or more
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender or a Deteriorating Lender shall be excluded for purposes
of making a determination of Required Lenders.

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any

 

41



--------------------------------------------------------------------------------

such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.

“Revolving Applicable Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the fourth decimal place) of the
Revolving Commitment of such Revolving Lender at such time to the Aggregate
Revolving Commitments at such time. The initial Revolving Applicable Percentage
of each Revolving Lender is set forth opposite the name of such Revolving Lender
on Schedule 2.01 or in the Assignment and Acceptance pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such Revolving
Commitment may be increased or decreased in accordance with the terms of this
Agreement.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section 2.01.

“Revolving Commitment” means, as to any Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including, without limitation,
pursuant to Sections 2.05(d), 2.06, and 2.15).

“Revolving Lender” means each Lender holding any portion of the Revolving Loans
or participations in L/C Obligations or Swing Line Loans.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Notice” means a notice of a Revolving Borrowing pursuant to
Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A-1.

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and in effect
from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards

 

42



--------------------------------------------------------------------------------

and practices promulgated, approved or incorporated by the SEC or the PCAOB, in
each case as amended and in effect from time to time.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent, as amended and in effect from
time to time.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Blocked Account Agreements, the
Credit Card Notifications, and each other security agreement or other instrument
or document executed and delivered to the Collateral Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in the Borrowers’ stock ledger would be reasonably equivalent to the
Shrink calculated as part of the Borrowers’ most recent physical inventory.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports

 

43



--------------------------------------------------------------------------------

payment or performance for identified purchases or exchanges of products or
services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

44



--------------------------------------------------------------------------------

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Applicable Percentage” means with respect to any Term Lender at any time
(i) prior to the making of the Term Loans, the percentage (carried out to the
fourth decimal place) of the Term Commitment of such Term Lender at such time to
the Aggregate Term Commitments at such time, and (ii) thereafter, the percentage
(carried out to the fourth decimal place) of the outstanding principal balance
of such Term Lender’s Term Loan at such time to the Aggregate Term Outstandings
at such time. The initial Term Applicable Percentage of each Term Lender is

 

45



--------------------------------------------------------------------------------

set forth opposite the name of such Term Lender on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Term Lender becomes a party
hereto, as applicable.

“Term Lender” means each Lender holding any portion of the Term Loan.

“Term Loan” means the term loan made by the Term Lenders on the Effective Date
pursuant to Section 2.01(b) hereof.

“Term Loan Appraisal Percentage” means, (i) from the Effective Date through and
including the date on which the first repayment of the principal amount of the
Term Loan is made pursuant to Section 2.6(d) (such date, the “Initial Term
Amortization Date”), 7.5%, (ii) from the day after the Initial Term Amortization
Date through and including the date on which the second repayment of the
principal amount of the Term Loan is made pursuant to Section 2.6(d) (such date,
the “Second Term Amortization Date”), 5.63%, (iii) thereafter, the number
resulting from the following calculation: (A) 1.0 minus (B) the aggregate amount
of all principal repayments or prepayments made in respect of the Term Loan
since the Effective Date as of the date of such calculation divided by
$10,000,000, multiplied by (C) 0.075.

“Term Loan Availability Condition” means, for any date of calculation with
respect to any voluntary prepayment of the Term Loans, Average Daily
Availability, after giving pro forma effect to such prepayment, (i) was greater
than or equal to thirty-five percent (35%) of the Loan Cap for the one hundred
eighty (180) days immediately prior to such prepayment, and (ii) will be, on
such a pro forma and projected basis, greater than or equal to thirty-five
percent (35%) of the Loan Cap for one hundred eighty (180) days immediately
following, such prepayment.

“Term Commitment” means, as to any Term Lender, its obligation to make a Term
Loan to the Borrowers pursuant to Section 2.01 in an aggregate principal amount
set forth opposite such Term Lender’s name on Schedule 2.01.

“Term Loan Reserve” means an Availability Reserve in an amount equal to the
difference (but not less than zero) between (a) the Aggregate Term Outstandings,
and (b) the sum of (i) the Appraised Value of Eligible Inventory, net of
Inventory Reserves, multiplied by the Term Loan Appraisal Percentage multiplied
by the Cost of Eligible Inventory, plus (ii) with respect to any Eligible Letter
of Credit, the Appraised Value of the Inventory supported by such Eligible
Letter of Credit, multiplied by the Term Loan Appraisal Percentage multiplied by
the Cost of Eligible Inventory.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, substantially in the
form of Exhibit C-2.

“Term Prepayment Conditions” means, at the time of determination with respect to
any voluntary prepayment of the Term Loans, that (a) no Default or Event of
Default then exists or would arise as a result of the making such voluntary
prepayment, (b) the Term Loan Availability Condition has been satisfied and
(c) the Consolidated Fixed Charge Coverage Ratio, calculated on a pro-forma
basis for the most recent Measurement Period prior to such voluntary prepayment,
will be equal to or greater than 1.1:1.0. Prior to undertaking any prepayment
which is subject to the Term Prepayment Conditions, the Loan Parties shall
deliver to the

 

46



--------------------------------------------------------------------------------

Administrative Agent evidence of satisfaction of the conditions contained in
clauses (b) and (c) above on a basis reasonably satisfactory to the
Administrative Agent.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the date of the occurrence
of any Event of Default pursuant to Section 8.01(f).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means each of Cost-Plus of California, Inc. and
Cost-Plus Imports, Inc., each a Delaware corporation.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended and
in effect from time to time.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without

 

47



--------------------------------------------------------------------------------

limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement

 

48



--------------------------------------------------------------------------------

or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
subject in each case to the following limitations:

(i) after giving effect to any Revolving Borrowing, the Total Outstandings shall
not exceed the lesser of (A) the Aggregate Revolving Commitments plus the
Aggregate Term Outstandings, or (B) the Borrowing Base;

(ii) after giving effect to any Revolving Borrowing, the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Revolving
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Revolving Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment; and

(iii) The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow Revolving Loans (but not Term Loans) under this
Section 2.01. Loans (other than Swing Line Loans) may be Base Rate Loans or LIBO
Rate Loans, as further provided herein.

 

49



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each of the Term
Lenders agrees to make a term loan (the “Term Loan”) to the Borrowers on the
Effective Date, up to each such Term Lender’s Term Commitment. The aggregate
principal amount of the Term Loan shall not exceed the lesser of the Aggregate
Term Commitments or $10,000,000. After giving effect to the making of the Term
Loan, the Term Commitment of each Term Lender shall be terminated.

(c) The Administrative Agent shall have the right, at any time and from time to
time after the Effective Date in its reasonable discretion, to establish, modify
or eliminate Reserves.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Loans (other than Swing Line Loans) shall be either Base Rate Loans or LIBO
Rate Loans, as the Lead Borrower may request subject to and in accordance with
this Section 2.02. All Swing Line Loans shall be only Base Rate Loans. Subject
to the other provisions of this Section 2.02, Revolving Borrowings of more than
one Type may be incurred at the same time.

(b) Each Revolving Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBO Rate Loans shall be made upon the Lead
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 3:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to, or continuation of, LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed
promptly by delivery to the Administrative Agent of a written Revolving Loan
Notice or Conversion/Continuation Notice, as the case may be, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Each
Borrowing of, conversion to, or continuation of, LIBO Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(b), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Revolving Loan Notice
(whether telephonic or written) shall specify (i) the requested date of the
Borrowing (which shall be a Business Day), (ii) the principal amount of
Revolving Loans to be borrowed, (iii) the Type of Revolving Loans to be
borrowed, and (iv) if applicable, the duration of the Interest Period with
respect thereto. Each Conversion/Continuation Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a conversion of
Loans from one Type to the other or a continuation of LIBO Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be converted or
continued, (iv) the Type of Loans to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Lead Borrower fails to specify a Type of Revolving Loan in a Revolving
Loan Notice or if the Lead Borrower fails to give a timely notice of a
conversion or continuation in a Conversion/Continuation Notice, then the
applicable

 

50



--------------------------------------------------------------------------------

Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans.
If the Lead Borrower requests a Borrowing of LIBO Rate Loans in any such
Revolving Loan Notice or a conversion to, or continuation of, LIBO Rate Loans in
a Conversion/Continuation Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a LIBO Rate Loan.

(c) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Revolving Lender of the amount of its Revolving Applicable
Percentage of the applicable Revolving Loans, and if no timely notice of a
conversion or continuation in a Conversion/Continuation Notice is provided by
the Lead Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Revolving Borrowing, each Revolving Lender
shall make the amount of its Revolving Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Revolving
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall use reasonable efforts to make all
funds so received available to the Borrowers in like funds by no later than 4:00
p.m. on the day of receipt by the Administrative Agent either by (i) crediting
the account of the Lead Borrower on the books of Bank of America with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Lead Borrower; provided, however, that if, on the date the
Revolving Loan Notice with respect to such Borrowing is given by the Lead
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrowers as provided
above.

(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby; provided that in no
event shall the Administrative Agent make an Overadvance if, after giving effect
thereto, the principal amount of the Credit Extensions would exceed the sum of
the Aggregate Revolving Commitments (as in effect prior to any termination of
the Commitments pursuant to Section 2.06 hereof) and the Aggregate Term
Outstandings. The Administrative Agent shall advise the Lead Borrower of any
such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under Section 2.05.
Any amount which is added to the principal balance of the Loan Account as
provided in this Section 2.02(c) shall bear interest at the interest rate then
and thereafter applicable to Base Rate Loans.

 

51



--------------------------------------------------------------------------------

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to,
or continued as, LIBO Rate Loans without the Consent of the Required Lenders.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(g) After giving effect to all Revolving Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect with respect to
Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the L/C Issuer and each Lender shall be bound thereby. Any
Permitted Overadvance may constitute a Swing Line Loan. A Permitted Overadvance
is for the account of the Borrowers and shall constitute a Revolving Loan and an
Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(b). The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 or Section 2.04 regarding the Revolving Lenders’
obligations to purchase participations with respect to Letters of Credit or
Swing Line Loans. The Administrative Agent shall have no liability for, and no
Loan Party or Credit Party shall have the right to, or shall, bring any claim of
any kind whatsoever against the Administrative Agent with respect to
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)) regardless of the amount of any such
Overadvance(s).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2)

 

52



--------------------------------------------------------------------------------

to honor drawings under the Letters of Credit, and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrowers and any drawings thereunder; provided that, after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the lesser of the Borrowing Base or the sum of the
Aggregate Revolving Commitments plus the Aggregate Term Outstandings, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Revolving Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Revolving Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Lead Borrower for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Borrowers that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the Letter of Credit Expiration Date or all the
Lenders have approved such expiry date.

(iii) The L/C Issuer shall not issue any Letter of Credit without the prior
consent of the Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the

 

53



--------------------------------------------------------------------------------

issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E) a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender or Deteriorating Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Revolving Lender to
eliminate the L/C Issuer’s risk of non-payment or non-reimbursement with respect
to such Revolving Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(v) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a

 

54



--------------------------------------------------------------------------------

copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 3:00 p.m. at least two Business Days
(or such other date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Lead Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Lead Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance or amendment of each Letter of Credit, each Revolving Lender shall
be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Revolving Applicable Percentage times the
amount of such Letter of Credit. Upon any change in the Aggregate Revolving
Commitments under this Agreement, it is hereby agreed that with respect to all
L/C Obligations, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Applicable Percentages of the
assigning and assignee Lenders.

 

55



--------------------------------------------------------------------------------

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clauses (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Lead Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the L/C Issuer and the Revolving Lenders with
respect to any such payment. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrowers fail to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such

 

56



--------------------------------------------------------------------------------

Revolving Lender’s Revolving Applicable Percentage thereof. In such event, the
Borrowers shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Revolving Loan Notice). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall, upon any notice pursuant to
Section 2.03(c)(i), make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Revolving Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Applicable Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any

 

57



--------------------------------------------------------------------------------

other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Lead Borrower of a
Revolving Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(i), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Revolving Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its

 

58



--------------------------------------------------------------------------------

Revolving Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with

 

59



--------------------------------------------------------------------------------

the Lead Borrower’s instructions or other irregularity, the Lead Borrower will
immediately notify the L/C Issuer. The Borrowers shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance, and not in
limitation, of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all

 

60



--------------------------------------------------------------------------------

L/C Obligations. Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby Consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrowers hereby grant to the Collateral Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If, at any
time, the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Revolving
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
(i) for each Commercial Letter of Credit equal to the Applicable Margin for LIBO
Rate Loans consisting of Revolving Loans minus one percent (1.00%) times the
daily Stated Amount under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit), and (ii) for each Standby
Letter of Credit equal to the Applicable Margin for LIBO Rate Loans consisting
of Revolving Loans times the daily Stated Amount under such Letter of Credit.
The Applicable Margin for purposes of calculating the initial Letter of Credit
Fees will be determined based upon the Borrower’s Availability as of the
Effective Date and will be reset quarterly thereafter based upon the Average
Daily Availability for the most recently completed calendar quarter. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance

 

61



--------------------------------------------------------------------------------

of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Margin during any quarter, the daily amount available
to be drawn under of each Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, the Administrative Agent
may, and upon the request of the Required Lenders shall, notify the Lead
Borrower that all Letter of Credit Fees shall accrue at the Default Rate and
thereafter such Letter of Credit Fees shall accrue at the Default Rate to the
fullest extent permitted by applicable Laws.

(j) Documentary and Processing Charges Payable to L/C Issuer. The Borrowers
shall pay directly to the L/C Issuer, for its own account, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may, in its discretion, make loans (each
such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Revolving
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Revolving Lender acting as Swing Line Lender, may exceed the
amount of such Revolving Lender’s Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the lesser of (A) the Aggregate Revolving Commitments plus the Aggregate
Term Outstandings, or (B) the Borrowing Base, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender at such time, plus such
Revolving Lender’s Revolving Applicable Percentage of the Outstanding Amount of
all L/C Obligations at such time, plus such Revolving Lender’s Revolving
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Revolving Lender’s Revolving Commitment, and
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and provided further that
in no event shall the Swing Line Lender make any Swing Line Loan at any time
when any Revolving Lender is at such time a Defaulting Lender or Deteriorating
Lender hereunder, unless the Swing Line Lender has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the Swing Line
Lender’s risk of non-payment or non-reimbursement with respect to such Revolving
Lender. Within the foregoing limits, and subject to the other

 

62



--------------------------------------------------------------------------------

terms and conditions hereof, the Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Revolving Applicable Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender, at any time in its sole and absolute discretion, may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Revolving
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Lead Borrower
with a copy of the applicable Revolving Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender

 

63



--------------------------------------------------------------------------------

shall make an amount equal to its Revolving Applicable Percentage of the amount
specified in such Revolving Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this

 

64



--------------------------------------------------------------------------------

Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Revolving Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Revolving
Applicable Percentage of any Swing Line Loan, interest in respect of such
Revolving Applicable Percentage shall be solely for the account of the Swing
Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Term Loan Amortization; Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part, without premium or penalty, provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of LIBO Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBO Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $500,000 in excess thereof; and (iii)

 

65



--------------------------------------------------------------------------------

any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBO Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Revolving Lender of its receipt
of each such notice, and of the amount of such Revolving Lender’s Revolving
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Revolving Lenders in accordance with their respective Revolving Applicable
Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 3:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time after January 1, 2011 or from time to time
thereafter voluntarily prepay the Term Loans in whole or in part, without
premium or penalty, provided that (i) the Term Prepayment Conditions have been
satisfied, (ii) each such notice of prepayment must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of LIBO Rate Loans and (B) on the date of prepayment of
Base Rate Loans; (iii) any prepayment of LIBO Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof; and
(iv) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Term
Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s) of such Term
Loans. The Administrative Agent will promptly notify each Term Lender of its
receipt of each such notice, and of the amount of such Term Lender’s Term
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Term Loans of the
Term Lenders in accordance with their respective Term Applicable Percentages.
All prepayments of the Term Loans shall be applied in inverse order of maturity
and shall not

 

66



--------------------------------------------------------------------------------

reduce the amount of or postpone the date for payment of any future installments
of the Term Loan under Section 2.05(d) hereof.

(d) The Borrowers shall repay the principal amount of the Term Loan in an amount
equal to $2,500,000 on each of December 31, 2011 and December 31, 2012. Upon the
receipt by the Administrative Agent of each such payment, the Revolving
Commitment of each Term Lender receiving such payment, and the Aggregate
Revolving Commitments, shall be increased by a like amount, without the consent
or approval of such Lender. Any such increase shall not modify any of the
Borrowers’ rights under Section 2.15 hereof.

(e) If for any reason the Total Outstandings at any time exceed the lesser of
(i) the sum of the Aggregate Revolving Commitments and the Aggregate Term
Outstandings, or (ii) the Borrowing Base, each as then in effect, the Borrowers
shall immediately prepay Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than L/C Borrowings) in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(e) unless, after the prepayment in full of the Loans, the Total
Outstandings exceed the lesser of (i) the sum of the Aggregate Revolving
Commitments and the Aggregate Term Outstandings, or (ii) the Borrowing Base,
each as then in effect.

(f) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.13 hereof. In
addition, any Net Proceeds received by a Loan Party on account of a Prepayment
Event, irrespective of whether or not a Cash Dominion Event then exists and is
continuing, shall be paid over to the Administrative Agent on receipt by the
Loan Parties and shall be utilized to prepay the Loans in the order of priority
set forth in Section 2.05(g). The Agents shall not be obligated to release their
Liens on any Collateral until such Net Proceeds have been so received (to the
extent required in this clause (d)). The application of such Net Proceeds to the
Loans shall not reduce the Commitments. If all Obligations then due are paid,
any excess Net Proceeds shall be remitted to the operating account of the
Borrowers maintained with the Administrative Agent.

(g) Prepayments made pursuant to this Section 2.05, first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
to the outstanding Revolving Loans which are Base Rate Loans, third, shall be
applied to the outstanding Revolving Loans which are LIBO Rate Loans or, at the
Lead Borrower’s option so long as no Event of Default then exists and is
continuing, shall be used to fund a Cash Collateral Account in an amount
sufficient to pay, and with direction to pay, all such outstanding LIBO Rate
Loans on the last day of the applicable Interest Period, fourth, if an Event of
Default then exists and is continuing, shall be used to Cash Collateralize the
remaining L/C Obligations in accordance with Section 2.05(f), fifth, if an Event
of Default then exists and is continuing, at the Administrative Agent’s
election, shall be applied to the outstanding Term Loans which are Base Rate
Loans, sixth, if an Event of Default then exists and is continuing, at the
Administrative Agent’s election, shall be applied to the outstanding Term Loans
which are LIBO Rate Loans or, at the

 

67



--------------------------------------------------------------------------------

Lead Borrower’s option so long as no Event of Default then exists and is
continuing, shall be used to fund a Cash Collateral Account in an amount
sufficient to pay, and with direction to pay, all such outstanding LIBO Rate
Loans on the last day of the applicable Interest Period, and seventh, the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans, Revolving Loans and Term Loans (if so required by the Administrative
Agent) outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full may be retained by the Borrowers for use in the ordinary
course of its business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrowers or any other Loan
Party) to reimburse the L/C Issuer or the Revolving Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Revolving Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Aggregate Revolving Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings in respect of Revolving Loans and
L/C Obligations would exceed the Aggregate Revolving Commitments, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit.

(b) If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

(c) The Administrative Agent will promptly notify the Revolving Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Revolving Lender’s Revolving
Applicable Percentage of such reduction amount. All fees (including, without
limitation, Commitment Fees and Letter of Credit Fees) in respect of the
Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

68



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Revolving Loans and Term Loans outstanding on such
date.

(b) To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin for LIBO Rate Loans which are
Revolving Loans or Term Loans, as applicable; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for LIBO Rate Loans which are Revolving Loans or Term Loans, as
applicable; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Revolving
Loans.

(b)(i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Revolving Applicable

 

69



--------------------------------------------------------------------------------

Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Aggregate Revolving Commitments
exceed the sum of (i) the Outstanding Amount of Revolving Loans and (ii) the
Outstanding Amount of L/C Obligations. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
monthly in arrears on the first Business Day of each calendar month, commencing
with the first such date to occur after the Effective Date, and on the last day
of the Availability Period.

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day, and provided further that, for purposes of calculating
interest, all principal payments made by or on account of the Borrowers shall be
deemed to have been applied to the Loans one (a) Business Day after receipt.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to

 

70



--------------------------------------------------------------------------------

such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of any such Lender’s Notes and
upon cancellation of such Notes, the Borrowers will issue, in lieu thereof, a
replacement Note or Notes in favor of such Lender, in the same principal amount
thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office in accordance with the provisions of Section 2.14. All
payments received by the Administrative Agent after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Revolving Lender prior to
the proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Revolving Lender’s share of such Revolving Borrowing, the Administrative Agent
may assume that such Revolving Lender has made such share available on such date
in accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate
Loans, that such Revolving Lender has made such share available in accordance
with, and at the time required by, Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Revolving Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Revolving Lender and the Borrowers severally agree to pay to

 

71



--------------------------------------------------------------------------------

the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Revolving Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Revolving Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Revolving Lender pays its share of the applicable Revolving
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Revolving Lender’s Revolving Loan included in such Revolving Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Revolving Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

72



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans and Term Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Revolving Loan or
Term Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Revolving Loan or Term Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders If any Credit Party shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations of the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or Term Loans or subparticipations in L/C Obligations or Swing
Line Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which, the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Amongst Lenders.

 

73



--------------------------------------------------------------------------------

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans and Term Loans for the period and the amount of repayments received for
the period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its Revolving Applicable Percentage or Term
Applicable Percentage, as applicable, of repayments, and (ii) each Revolving
Lender shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Revolving Lender, such amounts as
are necessary to insure that, after giving effect to all such transfers, the
amount of Revolving Loans made by each Revolving Lender shall be equal to such
Revolving Lender’s Revolving Applicable Percentage of all Revolving Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Revolving Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent.
If and to the extent any Revolving Lender shall not have so made its transfer to
the Administrative Agent, such Revolving Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

2.15 Increase in Aggregate Revolving Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Administrative Agent, the Lead
Borrower may from time to time request an increase in the Aggregate Revolving
Commitments by an amount (for all such requests) not exceeding $50,000,000 (each
such increase, a “Commitment Increase”); provided that (i) any such request for
a Commitment Increase shall be in a minimum amount of $10,000,000, and (ii) the
Lead Borrower may make a maximum of three (3) such requests.

(b) Additional Commitment Lenders. To achieve the full amount of a requested
Commitment Increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Administrative Agent, in consultation with the Lead Borrower,
will use its

 

74



--------------------------------------------------------------------------------

reasonable efforts to arrange for existing Lenders or other Persons who are not
then Lenders (who will become a Revolving Lender hereunder) to issue commitments
in an amount equal to the amount of the increase in the Aggregate Revolving
Commitments requested by the Lead Borrower (each such Person issuing, or Lender
increasing, its Revolving Commitment, an “Additional Commitment Lender”);
provided, however, that (i) no Lender shall be obligated to provide a Commitment
Increase as a result of any such request by the Lead Borrower, and (ii) without
the consent of the Administrative Agent, at no time shall the Revolving
Commitment of any Additional Commitment Lender be less than $25,000,000.

(c) Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased in accordance with this Section 2.15, the Administrative Agent and the
Lead Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Commitment Increase. The Administrative Agent
shall promptly notify the Lead Borrower and the Lenders of the final allocation
of such Commitment Increase and the Increase Effective Date and, on the Increase
Effective Date, (i) the Aggregate Revolving Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increase, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Revolving Commitments and Revolving
Applicable Percentages of the Revolving Lenders.

(d) Conditions to Effectiveness of Commitment Increase. As a condition precedent
to each Commitment Increase: (i) the Lead Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Commitment Increase, and
(B) in the case of the Borrowers, certifying that, before and after giving
effect to such Commitment Increase, (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (v) the Borrowers shall deliver to the
Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers reasonably satisfactory to the Administrative Agent and dated such
date; (vi) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested; and (vii) no Default or Event of Default
exists. The

 

75



--------------------------------------------------------------------------------

Borrowers shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Applicable Percentages arising from any nonratable increase in
the Revolving Commitments under this Section 2.15.

(e) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary. Further the rights under this
Section 2.15 shall be supplemental of any increase of the Aggregate Revolving
Commitments pursuant to Section 2.05(d) hereof.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of, and without reduction or withholding for, any
Indemnified Taxes or Other Taxes, provided that, if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

76



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from,
or reduction of, withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable Law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law

 

77



--------------------------------------------------------------------------------

to permit the Lead Borrower to determine the withholding or deduction required
to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 3.01, it shall pay to the Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that, for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof, that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the

 

78



--------------------------------------------------------------------------------

Lead Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBO Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Lead Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Revolving Borrowing
of Base Rate Loans (or a request to convert any such LIBO Rate Loans to Base
Rate Loans, in the case of LIBO Rate Loans that are Term Loans) in the amount
specified therein.

3.04 Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender

 

79



--------------------------------------------------------------------------------

or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

80



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any LIBO Rate Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate Loan
on the date or in the amount notified by the Lead Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.

 

81



--------------------------------------------------------------------------------

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such

 

82



--------------------------------------------------------------------------------

Loan Party is a party or is to be a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v) a favorable opinion of Bryan Cave LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (C) either that (1) no consents, licenses or approvals are required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

(vii) a Borrowing Base Certificate dated the Effective Date, relating to the
month ended on November 27, 2010, and executed by a Responsible Officer of the
Lead Borrower;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;

(ix) a certificate from the chief financial officer of the Lead Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties as of the Effective Date after giving effect to the
transactions contemplated hereby;

(x) the Security Documents and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties;

 

83



--------------------------------------------------------------------------------

(xi) all other Loan Documents, each duly executed by the applicable Loan
Parties;

(xii)(A) appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Collateral Agent of all Inventory of the Borrowers, the
results of which are satisfactory to the Collateral Agent and (B) a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be satisfactory to the Collateral Agent;

(xiii) results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, and
releases or subordination agreements satisfactory to the Collateral Agent are
being tendered concurrently with such extension of credit or other arrangements
satisfactory to the Collateral Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

(xiv)(A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Collateral Agent and (B) the Credit Card Notifications
and Blocked Account Agreements required pursuant to Section 6.13 hereof; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Agents reasonably may require.

(b) After giving effect to (i) the funding of the Term Loan and the initial
Revolving Loans on the Effective Date, (ii) any charges to the Loan Account made
in connection with the establishment of the credit facility contemplated hereby
and (iii) all Letters of Credit to be issued at, or immediately subsequent to,
such establishment (including Existing Letters of Credit), Availability shall be
not less than $50,000,000.

(c) The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Loan Parties and that there has been no Material Adverse Effect since
January 31, 2010.

(d) There shall not be any other Material Indebtedness of the Loan Parties
outstanding immediately after the Effective Date other than the Obligations and
the Indebtedness set forth on Schedule 5.05(b).

(e) The Administrative Agent shall have received and be satisfied with (i) a
detailed forecast for the period commencing on the Effective Date and ending on
January 28, 2012, which shall include an Availability model, Consolidated income
statement, balance sheet, and statement of cash flow, by month, each prepared in
conformity with

 

84



--------------------------------------------------------------------------------

GAAP and consistent with the Loan Parties’ then current practices and (b) such
other information (financial or otherwise) reasonably requested by the
Administrative Agent.

(f) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the
Administrative Agent, other than those which, individually or in the aggregate,
would not have, and would not reasonably be expected to have, a Material Adverse
Effect.

(g) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(h) After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Effective Date
(including any Loans made or Letters of Credit issued hereunder), no Default or
Event of Default shall exist.

(i) There shall not have occurred any default of any Material Contract of any
Loan Party.

(j) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(k) The Lead Borrower shall have a capital structure reasonably acceptable to
the Administrative Agent.

(l) All fees required to be paid to the Agents or the Arranger on or before the
Effective Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Effective Date shall have been paid in full.

(m) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced prior to or on the Effective
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

(n) No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Effective Date.

(o) There shall not have occurred any disruption or material adverse change in
the United States financial or capital markets in general that has had, in the
reasonable opinion of the Administrative Agent, a material adverse effect on the
market for loan syndications or adversely affecting the syndication of the
Revolving Loans.

 

85



--------------------------------------------------------------------------------

(p) The Effective Date shall have occurred on or before January 7, 2011. The
Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on the Loan
Parties.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Loans to the other Type, or a continuation of
LIBO Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred.

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBO Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties, but until the Required Lenders
otherwise direct the Administrative Agent to cease making Revolving Loans, the
Lenders will fund their Applicable Percentage of all Loans and L/C Advances and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
agreed to by the Administrative Agent; provided, however, the making of any such
Loans or the

 

86



--------------------------------------------------------------------------------

issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Credit Party of the provisions of this Article IV on any future occasion
or a waiver of any rights of the Credit Parties as a result of any such failure
to comply.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, where applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the Effective
Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not: (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Collateral Agent under the Security Documents); or (d) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 

87



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated and consolidating balance sheet of the Lead
Borrower and its Subsidiaries dated November 27, 2010, and the related
Consolidated and consolidating statements of income or operations, Shareholders’
Equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05(b) sets forth all Material
Indebtedness and other liabilities, direct or contingent, of the Loan Parties
and their Consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Material Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Except as described on Schedule 5.05(d), to the knowledge of the Lead
Borrower, no Internal Control Event exists or has occurred since the date of the
Audited Financial Statements that has resulted in or could reasonably be
expected to result in a misstatement in any material respect, in any financial
information delivered or to be delivered to the Administrative Agent or the
Lenders, of (i) covenant compliance calculations provided hereunder or (ii) the
assets, liabilities, financial condition or results of operations of the Lead
Borrower and its Subsidiaries on a Consolidated basis.

(e) The Consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of the Lead Borrower and its Subsidiaries delivered

 

88



--------------------------------------------------------------------------------

pursuant to Sections 4.01 or 6.01 were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Lead Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Subsidiary thereof has good record,
marketable and insurable title in fee simple to or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Subsidiary has good, marketable and insurable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business. No real property owned
by any Loan Party or any Subsidiary is subject to any Lien other than Permitted
Encumbrances.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties, together with a
list of the holders of any mortgage or other Lien thereon as of the Effective
Date. Schedule 5.08(b)(2) sets forth the address (including street address and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Effective
Date. Each of such Leases is in full force and effect and the Loan Parties are
not in default of the terms thereof, except for any such defaults that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens of record
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the Effective Date, the lienholder thereof, the principal amount
of the obligations secured thereby and the property or assets of such Loan Party
or such Subsidiary subject thereto. The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
7.01, and Permitted Encumbrances.

 

89



--------------------------------------------------------------------------------

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Effective Date,
showing as of the Effective Date, the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance.

(a) Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof is listed or, to the knowledge of the Lead Borrower, proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; to the knowledge of the Lead Borrower,
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any Subsidiary thereof
or on any property formerly owned or operated by any Loan Party or Subsidiary
thereof; to the knowledge of the Lead Borrower, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary thereof; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any Subsidiary thereof.

(c) Except as otherwise set forth on Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

5.10 Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks (including,
without limitation, workmen’s compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties

 

90



--------------------------------------------------------------------------------

or the applicable Subsidiary operates. Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. Each insurance policy listed on Schedule 5.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. No Loan Party or any Subsidiary thereof is a party to
any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Lead Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Loan Parties and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. No
Lien imposed under the Code or ERISA exists or is likely to arise on account of
any Plan.

(b) There are no pending or, to the knowledge of the Lead Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.

 

91



--------------------------------------------------------------------------------

5.13 Subsidiaries; Equity Interests. As of the Effective Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Schedule
5.13(a), which Schedule sets forth the legal name, jurisdiction of incorporation
or formation and authorized Equity Interests of each such Subsidiary. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified in Schedule 5.13(a) free and clear of all
Liens except for those created under the Security Documents. Except as set forth
in Schedule 5.13(a), there are no outstanding rights to purchase any Equity
Interests in any Subsidiary. The Loan Parties have no equity investments in any
other corporation or entity other than those specifically disclosed in Schedule
5.13(b). All of the outstanding Equity Interests in the Loan Parties have been
validly issued, and are fully paid and non-assessable and are owned in the
amounts specified in Schedule 5.13(a) free and clear of all Liens except for
those created under the Security Documents. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended and in effect from time to time.

(c) None of the Loan Parties Loan Party is a “public utility holding company”
within the meaning of, and subject to regulation under, the Public Utility
Holding Company Act of 2005, as amended and in effect from time to time.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under

 

92



--------------------------------------------------------------------------------

which they were made, not misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Lead Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of the Lead Borrower, threatened. The hours worked by, and
payments made to, employees of the Loan Parties comply with the Fair Labor
Standards Act, as amended and in effect from time to time, and any other
applicable federal, state, local or foreign Law dealing with such matters,
except to the extent that any such violation could not reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Act, as amended and in effect from time to time, or similar state Law. All
payments due from any Loan Party and its Subsidiaries, or for which any claim
may be made against any Loan Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, no Loan Party or any Subsidiary is a party to or
bound by any collective bargaining agreement, management agreement, employment
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. There are no
representation proceedings pending or, to the Lead Borrower’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party or any Subsidiary has made
a pending demand for recognition. There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of the Lead Borrower, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries. The consummation of
the transactions contemplated by the Loan Documents will not give rise to any

 

93



--------------------------------------------------------------------------------

right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

5.19 Security Documents. The Security Documents create in favor of the
Collateral Agent a legal, valid and enforceable security interest in the
Collateral, and the Security Documents constitute, or will upon the filing of
financing statements and/or the obtaining of “control”, in each case with
respect to the relevant Collateral as required under the applicable UCC, the
creation of a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in such Collateral,
in each case prior and superior in right to any other Person, except for
Permitted Encumbrances having priority under applicable Law.

5.20 Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Effective Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Effective Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of the Lead Borrower, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Effective Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

 

94



--------------------------------------------------------------------------------

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.26 Unrestricted Subsidiaries. Each of the Unrestricted Subsidiaries is
inactive or in the process of being liquidated or dissolved.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
January 29, 2011), a Consolidated and consolidating balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated and consolidating statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such Consolidated statements to be
audited and accompanied by (i) a report and unqualified opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Administrative Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and (ii) an opinion of such
Registered Public Accounting Firm independently assessing Loan Parties’ internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing
a conclusion that contains no statement that there is a material weakness in
such internal controls, except for such material weaknesses as to which the
Required Lenders do not object; and such consolidating statements to be
certified by a Responsible Officer of the Lead Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the Consolidated financial statements of the Lead Borrower and its
Subsidiaries;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each Fiscal Quarter of each Fiscal Year of the Lead Borrower (commencing
with the Fiscal Quarter ended October 30, 2010), a Consolidated and
consolidating balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and

 

95



--------------------------------------------------------------------------------

the related Consolidated and consolidating statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations, Shareholders’ Equity and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by a Responsible Officer of the Lead Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the Consolidated financial statements of the Lead Borrower and its
Subsidiaries;

(c) as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of the Lead Borrower
(commencing with the Fiscal Month ended January 1, 2011), a Consolidated and
consolidating balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related Consolidated and consolidating
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Month, and for the portion of the Lead Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof,
(B) the corresponding Fiscal Month of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of the Lead
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Lead Borrower and its Subsidiaries;

(d) as soon as available, but in any event at least thirty (30) days before the
end of each Fiscal Year of the Lead Borrower, (i) forecasts prepared by
management of the Lead Borrower, in form satisfactory to the Administrative
Agent, of Availability and Consolidated balance sheets and statements of income
or operations and cash flows of the Lead Borrower and its Subsidiaries on a
monthly basis for the immediately following Fiscal Year (including the Fiscal
Year in which the Maturity Date occurs), and (ii) a schedule of proposed
openings and closings of any office, store or facility during the immediately
following Fiscal Year.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:

 

96



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary for their certification of such financial statements, such Registered
Public Accounting Firm has not obtained any knowledge of the existence of any
Default or, if any such Default shall exist, stating the nature and status of
such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) (commencing with the delivery of the financial
statements for the Fiscal Month ended January 1, 2011), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
(ii) a copy of management’s discussion and analysis with respect to such
financial statements. In the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Lead Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;

(c) on the tenth (10th) Business Day of each Fiscal Month (or, if such day is
not a Business Day, on the next succeeding Business Day) (and except with
respect to the last Fiscal Month of each Fiscal Quarter of the Lead Borrower,
with respect to which the applicable period for delivery shall be on the
fifteenth (15th) Business Day of such Fiscal Month, rather than the tenth
(10th) Business Day), a certificate in the form of Exhibit F (a “Borrowing Base
Certificate”) showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided that (i) if Availability is at any time less than
the greater of (A) twenty percent (20%) of the Loan Cap, or (B) $25,000,000, or
(ii) any Event of Default has occurred and is continuing, at the election of the
Administrative Agent, such Borrowing Base Certificate shall be delivered on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;

(d) on the tenth (10th) Business Day of each Fiscal Month (or, if such day is
not a Business Day, on the next succeeding Business Day), a schedule reflecting
openings and closings of any office, store or facility during the immediately
preceding Fiscal Month;

(e) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

(f) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended and in

 

97



--------------------------------------------------------------------------------

effect from time to time, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(g) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(h) as soon as available, but in any event within 30 days after the end of each
Fiscal Year of the Loan Parties, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(i) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and

(j) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Lead
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Lead Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Lead Borrower
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Loan Parties with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

98



--------------------------------------------------------------------------------

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
any Loan Party or any Subsidiary thereof; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary thereof, including pursuant to any applicable Environmental
Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Lead Borrower or any Subsidiary thereof;

(e) of any change in the Lead Borrower’s senior executive officers;

(f) of the discharge by the Lead Borrower of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

99



--------------------------------------------------------------------------------

(g) of any material collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

(h) of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $1,000,000; and

(i) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge, as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, and carriers) which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except, in each case,
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, (d) no Lien has been filed with respect
thereto and (e) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. Nothing contained
herein shall be deemed to limit the rights of the Administrative Agent with
respect to determining Reserves pursuant to this Agreement.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Sections 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and

 

100



--------------------------------------------------------------------------------

renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business and operating
in the same or similar locations or as is required by applicable Law, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Administrative Agent.

(a) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Effective Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, (ii) a provision to
the effect that none of the Loan Parties, the Administrative Agent, the
Collateral Agent or any other party shall be a co-insurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this Section 6.07(a) shall also provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium except upon not less than
ten (10) days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty
(30) days’ prior written notice thereof by the insurer to the Collateral Agent.
The Lead Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence satisfactory to the Collateral Agent of payment
of the premium therefor.

(b) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby

 

101



--------------------------------------------------------------------------------

agree, to the extent permitted by law, to waive their right of recovery, if any,
against the Credit Parties and their agents and employees. The designation of
any form, type or amount of insurance coverage by the any Credit Party under
this Section 6.07 shall in no event be deemed a representation, warranty or
advice by such Credit Party that such insurance is adequate for the purposes of
the business of the Loan Parties or the protection of their properties.

(c) In the event that (i) any part of the Collateral is damaged by fire or other
casualty or (ii) the Borrowers experience an interruption in their business
which is insured under the Borrowers’ business interruption policies, and the
insurance proceeds for such damage or business interruption are greater than
$1.0 million in any Fiscal Year, whether or not a Cash Dominion Event then
exists, such proceeds, in their entirety, shall be delivered to the
Administrative Agent and the Administrative Agent shall promptly apply such
proceeds to reduce the Borrowers’ outstanding Credit Extensions in accordance
with Sections 2.05(g) or 8.03, as applicable. In the event that (i) any part of
the Collateral is damaged by fire or other casualty or (ii) the Borrowers
experience an interruption in their business which is insured under the
Borrowers’ business interruption policies, and the insurance proceeds for such
damage are less than $1.0 million in any Fiscal Year, such proceeds, in their
entirety, shall be delivered to the Borrowers, unless a Cash Dominion Event is
then occurring, in which event such proceeds shall be delivered to the
Administrative Agent and the Administrative Agent shall promptly apply such
proceeds to reduce the Borrowers’ outstanding balance of Credit Extensions in
accordance with Sections 2.05(g) or Section 8.03, as applicable.

(d) Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Collateral Agent to conduct any such inspection.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws, and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority

 

102



--------------------------------------------------------------------------------

having regulatory jurisdiction over the Loan Parties or such Subsidiary, as the
case may be.

(b) At all times, retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Administrative Agent
or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.

(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent (and, at any time when an Event of Default exists, accompanied by any
Lender) to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of (i) the Lead Borrower’s practices
in the computation of the Borrowing Base and (ii) the assets included in the
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves. Subject to the following
sentences, the Loan Parties shall pay the fees and expenses of the
Administrative Agent or such professionals with respect to such evaluations and
appraisals. The Loan Parties acknowledge that the Administrative Agent shall
undertake up to two (2) commercial finance examinations and up to two
(2) Inventory appraisals each Fiscal Year at the Loan Parties’ expense. In
addition, if (i) Availability is less than the greater of (A) twenty percent
(20%) of the Loan Cap or (B) $25,000,000, the Administrative Agent shall
undertake up to three (3) commercial finance examinations and up to three
(3) inventory appraisals each Fiscal Year, all at the expense of the Loan
Parties. Notwithstanding the foregoing, the Administrative Agent may cause
additional inventory appraisals and commercial finance examinations to be
undertaken (i) as it in its discretion deems necessary or appropriate, at its
own expense, or (ii) if required by applicable Law or if a Default or Event of
Default shall have occurred and be continuing, at the expense of the Loan
Parties.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
transaction fees and expenses related hereto, (b) to finance the acquisition of
working capital

 

103



--------------------------------------------------------------------------------

assets of the Borrowers, including the purchase of inventory and equipment, in
each case in the ordinary course of business, (c) to finance Capital
Expenditures of the Borrowers, and (d) for general corporate purposes of the
Loan Parties, in each case to the extent expressly permitted under applicable
Law and the Loan Documents.

6.12 Additional Loan Parties. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary, and promptly thereafter (and in any event
within fifteen (15) days), cause any such Person (a) which is not a CFC, to
(i) become a Loan Party by executing and delivering to the Administrative Agent
a Joinder Agreement or a Facility Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Collateral Agent on such Person’s assets to secure the Obligations, and
(iii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such Person are owned
by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is a CFC, the Equity Interests of such Subsidiary to be pledged may be limited
to 65% of the outstanding Equity Interests of such Subsidiary and such time
period may be extended based on local law or practice), in each case in form,
content and scope reasonably satisfactory to the Administrative Agent. In no
event shall compliance with this Section 6.12 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

6.13 Cash Management.

(a) On or prior to the Effective Date:

(i) deliver to the Administrative Agent copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit G which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.21(b);
and

(ii) enter into a blocked account agreement (each, a “Blocked Account
Agreement”) satisfactory in form and substance to the Agents with each Blocked
Account Bank (collectively, the “Blocked Accounts”).

(b) Each Credit Card Notification shall require the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to a Blocked Account of all payments due from credit card
processors.

(c) Each Blocked Account Agreement shall require, and the Loan Parties shall
cause, after the occurrence and during the continuance of a Cash Dominion Event,
the ACH or wire transfer no less frequently than daily (and whether or not there
are then any

 

104



--------------------------------------------------------------------------------

outstanding Obligations) to the concentration account maintained by the
Collateral Agent at Bank of America (the “Concentration Account”), of all cash
receipts and collections, including, without limitation, the following:

(i) all available cash receipts from the sale of Inventory and other assets;

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event;

(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);

(v) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank); and

(vi) the proceeds of all credit card charges.

(d) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Obligations and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Collateral Agent, shall not be commingled with
any of such Loan Party’s other funds or deposited in any account of such Loan
Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

(e) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth above.

6.14 Information Regarding the Collateral.

(a) Furnish to the Administrative Agent at least thirty (30) days prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iii) any Loan

 

105



--------------------------------------------------------------------------------

Party’s Federal Taxpayer Identification Number or organizational identification
number assigned to it by its state of organization. The Loan Parties agree not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties.

(b) Furnish to the Administrative Agent at least thirty (30) days prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility);

(c) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Effective Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same. From time to time as may be reasonably requested by
the Administrative Agent, the Lead Borrower shall supplement each Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter arising after the Effective Date that, if existing or occurring on
the Effective Date, would have been required to be set forth or described in
such Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.

6.15 Physical Inventories.

(a) Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each twelve (12) month period conducted by such
inventory takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Collateral Agent.
The Collateral Agent, at the expense of the Loan Parties, may participate in
and/or observe each scheduled physical count of Inventory which is undertaken on
behalf of any Loan Party. The Lead Borrower, within thirty (30) days following
the completion of such inventory, shall provide the Collateral Agent with a
reconciliation of the results of such inventory

 

106



--------------------------------------------------------------------------------

(as well as of any other physical inventory undertaken by a Loan Party) and
shall post such results to the Loan Parties’ stock ledgers and general ledgers,
as applicable.

(b) The Collateral Agent, in its discretion, if any Default exists, may cause
additional such inventories to be taken as the Collateral Agent determines
(each, at the expense of the Loan Parties).

6.16 Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate; provided,
however, that neither a Loan Party nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.

6.17 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon request, evidence satisfactory to the Agents as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b) If any material assets are acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the Security Agreement
that become subject to the Lien of the Security Agreement upon acquisition
thereof), notify the Agents thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by any Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties. In no event shall compliance with this
Section 6.17(b) waive or be deemed a waiver or Consent to any transaction giving
rise to the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

(c) Upon the request of the Collateral Agent, cause each of its customs brokers,
freight forwarders, consolidators and/or carriers to deliver an agreement

 

107



--------------------------------------------------------------------------------

(including, without limitation, a Customs Broker Agreement) to the Collateral
Agent covering such matters and in such form as the Collateral Agent may
reasonably require.

6.18 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect and not allow
such Leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such Leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect.

6.19 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

6.20 Unrestricted Subsidiaries. No Unrestricted Subsidiary shall, at any time,
have assets in excess of $100,000 in the aggregate.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness. Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness.

 

108



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person (or agree to do any of the foregoing), except that, so long as no
Default shall have occurred and be continuing prior to, or immediately after
giving effect to, any action described below or would result therefrom:

(a) any Subsidiary may merge with (i) a Loan Party, provided that the Loan Party
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

(b) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person;

(c) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party; and

(d) any Unrestricted Subsidiary may be liquidated or dissolved.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contribution, except
that, so long as no Default shall have occurred and be continuing prior to, or
immediately after giving effect to, any action described below or would result
therefrom:

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it;

(d) if the Payment Conditions are satisfied, the Lead Borrower may declare or
pay cash dividends to its stockholders; and

(e) the Loan Parties may issue and sell Equity Interests provided that
(i) (A) with respect to any Equity Interests, all dividends in respect of which
are to be paid (and all other payments in respect of which are to be made) shall
be in additional shares of such Equity Interests, in lieu of cash, (B) such
Equity Interests shall not be subject to

 

109



--------------------------------------------------------------------------------

redemption other than redemption at the option of the Loan Party issuing such
Equity Interests, and (C) all payments in respect of such Equity Interests are
expressly subordinated to the Obligations, and (ii) no Loan Party shall issue
any additional Equity Interests in a Subsidiary.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) as long as no Default or Event of Default then exists
or would arise therefrom, regularly scheduled or mandatory repayments or
redemptions of Permitted Indebtedness, and (b) prepayments of Permitted
Indebtedness (but excluding on account of any Subordinated Indebtedness) as long
as (i) no Default or Event of Default then exists or would arise as a result of
entering into such transaction or the making such payment, and (ii) average
monthly Availability, as projected on a pro-forma basis for the twelve
(12) months following and after giving effect to such prepayment, will be equal
to or greater than thirty-five percent (35%) of the Loan Cap.

7.08 Change in Nature of Business. Engage in any line of business substantially
different from the Business conducted by the Loan Parties and their Subsidiaries
on the Effective Date or any business substantially related or incidental
thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to a transaction between or among the
Loan Parties.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.01
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

7.12 Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents or (b) any Material Contract
or Material

 

110



--------------------------------------------------------------------------------

Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder), in each case to the extent that such amendment,
modification or waiver would be reasonably likely to have a Material Adverse
Effect.

7.13 Corporate Name; Fiscal Year.

(a) Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

(b) Change its name as it appears in official filings in the state of its
incorporation or other organization (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case without at least thirty (30) days prior written notice to the
Collateral Agent and after the Collateral Agent’s written acknowledgment, which
acknowledgment shall not be unreasonably withheld or delayed, that any
reasonable action requested by the Collateral Agent in connection therewith,
including to continue the perfection of any Liens in favor of the Collateral
Agent, in any Collateral, has been completed or taken, and provided that any
such new location shall be in the continental United States.

7.14 Deposit Accounts; Credit Card Processors. Not open new DDAs or Blocked
Accounts unless the Loan Parties shall have delivered to the Collateral Agent
appropriate Blocked Account Agreements consistent with the provisions of
Section 6.13 and otherwise satisfactory to the Collateral Agent. No Loan Party
shall maintain any bank accounts or enter into any agreements with credit card
processors other than the ones expressly contemplated herein or in Section 6.13
hereof.

7.15 Availability. Permit Availability at any time to be less than the greater
of (a) ten percent (10%) of the Loan Cap, or (b) $12,000,000.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document within three (3) Business Days after the same becomes due;
or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII; or (ii) any of the Loan Parties
fails to

 

111



--------------------------------------------------------------------------------

perform or observe any term, covenant or agreement contained in Section 5.01 of
the Security Agreement to which it is a party, or Sections 6.2 or 6.3 of the
Pledge Agreement to which it is a party; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (1) any Material Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts), or
(2) any Guarantee having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $2,500,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $2,500,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking

 

112



--------------------------------------------------------------------------------

or requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days or
an order or decree approving or ordering any of the foregoing shall be entered;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days,
or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its issue
or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $2,500,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000,
or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,500,000; or

(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other

 

113



--------------------------------------------------------------------------------

Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or Store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or

(m) Loss of Collateral. There occurs any uninsured loss to the Collateral that
has had, or could reasonably be expected to have, a Material Adverse Effect; or

(n) Breach of Contractual Obligation. Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

(o) Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Subsidiary thereof, under any federal, state,
municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such indictment remains
unquashed or such legal process remains undismissed for a period of sixty
(60) days or more; or

(p) Guaranty. The termination or attempted termination of any Facility Guaranty;
or

(q) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness that is Material Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders, shall, take any or all of the following actions:

 

114



--------------------------------------------------------------------------------

(a) declare the commitment of each Revolving Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, may (and at the direction of the Required Lenders, shall)
proceed to protect, enforce and exercise all rights and remedies of the Credit
Parties under this Agreement, any of the other Loan Documents or applicable Law,
including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Credit Parties;

provided, however, that upon the occurrence of any event of the type described
in Section 8.01(f), the obligation of each Revolving Lender to make Revolving
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;

 

115



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment to the Administrative Agent and the Lenders of that portion of
the Obligations constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Administrative Agent and the Lenders
in proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest and unpaid principal on the
Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Sixth
held by them;

Seventh, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Eighth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Eighth
held by them

Ninth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Ninth held by them;

Tenth, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Tenth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under

 

116



--------------------------------------------------------------------------------

such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a
third party beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
the L/C Issuer hereby irrevocably appoints Bank of America as Collateral Agent
and authorizes the Collateral Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX and Article X (including Section 10.04(c)), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

 

117



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and non-appealable judgment of a
court of competent jurisdiction. The Agents shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Loan Parties, a Lender or the L/C Issuer.

The Agents shall not be responsible for, or have any duty to ascertain or
inquire into, (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance

 

118



--------------------------------------------------------------------------------

with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

9.06 Resignation of Agents. Either Agent may at any time give written notice of
its resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Lead Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Lead Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of

 

119



--------------------------------------------------------------------------------

any actions taken or omitted to be taken by any of them while the retiring Agent
was acting as Administrative Agent or Collateral Agent hereunder.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Book Manager, the Syndication Agent, nor the Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the

 

120



--------------------------------------------------------------------------------

Lenders, the L/C Issuer the Administrative Agent and such Credit Parties under
Sections 2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents, at their option and in their discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under any Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

121



--------------------------------------------------------------------------------

9.11 Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

122



--------------------------------------------------------------------------------

9.14 Indemnification of Agents. The Lenders agree to indemnify the Agents (to
the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their respective
pro rata shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.16 Defaulting Lenders

(a) If for any reason any Lender shall become a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the other Credit
Parties, the Loan Parties or any other party at law or in equity, and not at
limitation thereof, (i) such Defaulting Lender’s right to participate in the
administration of, or decision-making rights related to, the Obligations, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Defaulting Lender shall be deemed to have
assigned any and all payments due to it from the Loan Parties, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-Defaulting Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Applicable Percentages of all
outstanding Obligations shall have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency, and (iii) at the option of the Administrative Agent, any amount
payable to such Defaulting Lender hereunder (whether on account of principal,
interest, fees or otherwise) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loan
or existing or future participating interest in any Swing Line Loan or Letter of
Credit (to the extent such Defaulting Lender is a Revolving Lender). The
Defaulting Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon the payment by the Defaulting Lender of its Applicable Percentage of any
Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in
Section 2.13(c) hereof from the date when originally due until the date upon
which any such amounts are actually paid.

(b) To the extent the Defaulting Lender is a Revolving Lender, the
non-Defaulting Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to cause the termination and
assignment, without any further

 

123



--------------------------------------------------------------------------------

action by the Defaulting Lender for no cash consideration (pro rata, based on
the respective Revolving Commitments of those Lenders electing to exercise such
right), of the Defaulting Lender’s Revolving Commitment to fund future Revolving
Loans. Upon any such purchase of the Revolving Applicable Percentage of any such
Defaulting Lender, such Defaulting Lender’s share in future Credit Extensions
and its rights under the Loan Documents with respect thereto shall terminate on
the date of purchase, and such Defaulting Lender shall promptly execute all
documents reasonably requested to surrender and transfer such interest,
including, if so requested, an Assignment and Acceptance.

(c) Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Revolving Applicable Percentage
of a Revolving Loan or to otherwise perform its obligations under the Loan
Documents.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent, with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend, or increase, the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender entitled to such
payment, or (ii) any scheduled or mandatory reduction of the Aggregate Revolving
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

124



--------------------------------------------------------------------------------

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written Consent of each
Lender;

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

(h) except as provided in Section 2.05(d) and Section 2.15, increase the
Aggregate Revolving Commitments without the written Consent of each Lender;

(i) change the definition of the terms “Availability” or “Borrowing Base” or any
component definition thereof if, as a result thereof, the amounts available to
be borrowed by the Borrowers would be increased without the written Consent of
each Lender, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves;

(j) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender;

(k) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender

 

125



--------------------------------------------------------------------------------

shall have any right to approve or disapprove any amendment, waiver or Consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

126



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agents, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices and Swing Line Loan Notices) purportedly given
by or on

 

127



--------------------------------------------------------------------------------

behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan

 

128



--------------------------------------------------------------------------------

Parties’ directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it, each Lender severally agrees to pay to the
Agents (or any such sub-agent), the L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

129



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agents, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section 10.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. On the Effective Date, by their execution hereof,
Wells Fargo Bank, National Association (as successor to Wells Fargo Retail
Finance, LLC and Wachovia Capital Finance Corporation (Western)) shall be deemed
to have assigned to Bank of America, N.A. and to SunTrust Bank, and Bank of
America, N.A. and SunTrust Bank shall be deemed to have accepted an assignment
of, a portion of its existing Revolving Commitments under the Existing Credit
Agreement so that the Revolving Commitments under this Agreement shall be as
reflected on Schedule 2.01 hereto. Such assignment shall be deemed to have been
made on the terms set forth in this Agreement and in the Assignment and
Assumption. After the Effective Date, any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), to the extent such assigning
Lender is a Revolving Lender, participations in L/C Obligations and in Swing
Line

 

130



--------------------------------------------------------------------------------

Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in Section 10.06(b)(i)(A), (1) the aggregate
amount of the Revolving Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Revolving Loans of the
assigning Revolving Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $10,000,000 unless
each of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), and (2) the principal outstanding balance of
the Term Loans of the assigning Term Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $2,500,000 unless each of the Administrative Agent and, so long as no
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:

 

131



--------------------------------------------------------------------------------

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the

 

132



--------------------------------------------------------------------------------

names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including, to the extent such
assigning Lender is a Revolving Lender, such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agents, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(e), the
Loan Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note,

 

133



--------------------------------------------------------------------------------

if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, in each case as amended and in effect from time to time.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to Section 10.06(b)
above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such

 

134



--------------------------------------------------------------------------------

Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to any Credit Party or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties. In the event
that a Credit Party is required to disclose Information as described in clause
(c) of this Section 10.07, such Credit Party shall, to the extent permitted by
Applicable Law, regulation, or such court order, promptly notify the Lead
Borrower before making such disclosure and shall permit the Lead Borrower to
seek a protective order or to take other appropriate actions and shall
reasonably cooperate in the Lead Borrower’s efforts to maintain the
confidentiality of the Information. If a protective order or other remedy is not
obtained, the Credit Party may furnish only that portion of the Information
determined in the opinion of counsel to be legally required to be disclosed, and
the Credit Party will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded such Information.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a nonconfidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. “Information” does not include any
information which is shown by clear and convincing evidence: (i) was publicly
known and made generally available in the public domain before the time of
disclosure by the Loan Parties or any Subsidiary thereof; (ii) becomes publicly
known and made generally available after disclosure by the Loan Parties or any
Subsidiary thereof to the Credit Party through no action or inaction of the
Credit Party; (iii) is already in the possession of the Credit Party at the time
of disclosure by the Loan Parties or any Subsidiary thereof as shown by the
Credit Party’s files and records immediately before the time of disclosure;
(iv) is obtained by the Credit Party from a third party without a breach of such
third party’s obligations of confidentiality; or (v) is independently developed
by the Credit Party without use of or reference to Information of the Loan
Parties or any Subsidiary thereof, as shown by documents and other competent
evidence in the Credit Party’s possession.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it

 

135



--------------------------------------------------------------------------------

has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Lead Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery

 

136



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Agreement by telecopy
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Aggregate Revolving Commitments or the termination
of this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities, and (z) any
Obligations that may thereafter arise under Section 10.04 hereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Lead Borrower may, at the Borrowers’ sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued

 

137



--------------------------------------------------------------------------------

fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY

 

138



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN, AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and

 

139



--------------------------------------------------------------------------------

conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby, except those obligations expressly set forth herein and in the other
Loan Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided, and will not provide, any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document), and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by Law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

10.17 USA PATRIOT Act Notice; Foreign Asset Control Regulations.

(a) Each Lender that is subject to the USA PATRIOT Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.
Each Loan Party is in compliance, in all material respects, with the USA PATRIOT
Act. No part of the proceeds of the Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time.

(b) Neither of the advance of the Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended and in effect from time to time) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended and in effect from time to
time) (the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order

 

140



--------------------------------------------------------------------------------

13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the USA PATRIOT Act. Furthermore, none
of the Borrowers or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

10.19 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to the Administrative Agent and without the prior written
consent of the Administrative Agent unless (and only to the extent that) such
Credit Party or Affiliate is required to do so under applicable Law and then, in
any event, such Credit Party or Affiliate will consult with Administrative Agent
before issuing such press release or other public disclosure.

(b) The Administrative Agent and each Credit Party executing this Agreement
agrees that neither it nor its Affiliates will, on the Effective Date or in the
future, issue any press releases or other public disclosure using the name of
the Lead Borrower or its Affiliates or referring to this Agreement or the other
Loan Documents without at least twenty-four (24) hours prior notice to the Lead
Borrower unless (and only to the extent that) the Administrative Agent or such
Credit Party or Affiliate is required to do so under applicable Law and then, in
any event, the Administrative Agent or such Credit Party or Affiliate will
consult with the Lead Borrower before issuing such press release or other public
disclosure.

(c) Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, and with the consent of the Lead Borrower, logo or trademark. The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof. The Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

10.20 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission,

 

141



--------------------------------------------------------------------------------

waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement or any other Loan Document, or (iii) the failure
to perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Collateral Agent or any other Credit
Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Aggregate Revolving Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Aggregate Revolving Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Aggregate Revolving Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Aggregate Revolving Commitments have been
terminated. Each Loan Party waives any defense arising out of any such election
even though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the date that the Aggregate Revolving

 

142



--------------------------------------------------------------------------------

Commitments have been terminated. In addition, any indebtedness of any Loan
Party now or hereafter held by any other Loan Party is hereby subordinated in
right of payment to the prior indefeasible payment in full of the Obligations
and no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Borrower shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Revolving Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), in each
case as amended and in effect from time to time, (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, in each case
as amended and in effect from time to time, or (c) leaving such Borrower unable
to pay its debts as they become due within the meaning of Section 548 of the
Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA, in each case
as amended and in effect from time to time.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California, as
amended and in effect from time to time.

10.21 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.22 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated

 

143



--------------------------------------------------------------------------------

herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

10.23 Existing Credit Agreement Amended and Restated

This Agreement shall amend and restate the Existing Credit Agreement in its
entirety. On the Effective Date, the rights and obligations of the parties under
the Existing Credit Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that each of the Loans and Swing Line Loans (as
such terms are defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement on the Effective Date shall, for purposes of this
Agreement, be included as Revolving Loans and Swing Line Loans hereunder and all
L/C Obligations (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement on the Effective Date shall be L/C Obligations
hereunder. The parties hereto acknowledge and agree that (a) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Effective Date,
and (b) such “Obligations” are in all respects continuing (as amended and
restated hereby) as indebtedness and obligations outstanding under this
Agreement.

[SIGNATURE PAGES FOLLOW]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COST PLUS, INC., as Lead Borrower and

as a Borrower

By:  

/s/ Jane L. Baughman

Name:   Jane L. Baughman Title:   Executive Vice President, CFO

COST PLUS OF TEXAS, INC., as a

Borrower

By:  

/s/ Naomi Duffy

Name:   Naomi Duffy Title:   President of Cost Plus of Texas, Inc.

COST PLUS OF IDAHO, INC., as a

Borrower

By:  

/s/ Jane L. Baughman

Name:   Jane L. Baughman Title:   Secretary

COST PLUS MANAGEMENT

SERVICES, INC., as a Borrower

By:  

/s/ Jane L. Baughman

Name:   Jane L. Baughman Title:   CFO, Secretary

 

S-1

Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as

Administrative Agent and as Collateral Agent

By:  

/s/ Mark Twomey

Name:   Mark Twomey Title:   Senior Vice President – Director,   Retail Finance
Group

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Swing Line Lender

By:  

/s/ Mark Twomey

Name:   Mark Twomey Title:  

Senior Vice President – Director,

Retail Finance Group

 

S-2

Credit Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE,

LLC, as Syndication Agent

By:  

/s/ Matthew N. Williams

Name:   Matthew N. Williams Title:   Managing Director

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Matthew N. Williams

Name:   Matthew N. Williams Title:   Managing Director

 

S-3

Credit Agreement



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender By:  

/s/ Kevin Harrison

Name:   Kevin Harrison Title:   Managing Director

 

S-4

Credit Agreement